

Bill Lann Lee (SBN 108452)
blee@lewisfeinberg.com
Julie Wilensky (SBN 271765)
jwilensky@lewisfeinberg.com
Shira Wakschlag (SBN 273548)
swakschlag@lewisfeinberg.com
LEWIS, FEINBERG, LEE,
RENAKER & JACKSON, P.C.
476 9th Street
Oakland, CA  94607
Telephone: (510) 839-6824
Facsimile: (510) 839-7839


Nancy DeMis* (SBN (inactive) 114770)ncd@gsscd.com
Susan R. Fiorentino*
sfiorentino@gsscd.comGALLAGHER, SCHOENFELD, SURKIN, CHUPEIN & DEMIS, P.C.
25 West Second Street
Media, PA 19053
Telephone: (610) 565-4600
Facsimile: (610) 566-8257


Elise Boddie*
eboddie@naacpldf.orgReNika C. Moore*
rmoore@naacpldf.orgRia Tabacco Mar*
rtabacco@naacpldf.orgNAACP LEGAL DEFENSE & EDUCATIONAL FUND, INC.
99 Hudson Street, Suite 1600
New York, NY 10013
Telephone: (212) 965-2200
Facsimile: (202) 226-7592


* Admitted Pro Hac Vice


Attorneys for Plaintiffs and the Proposed Class

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
NICOLE COGDELL, et al.,
Plaintiffs,
   v.
THE WET SEAL, INC., et al.,
Defendants.
CASE NO. SACV 12-01138 AG (ANx)
SETTLEMENT AGREEMENT AND JOINT STIPULATION
Complaint filed: July 12, 2012
Judge: Hon. Andrew J. Guilford
Hearing Date: June 10, 2013
Time: 10:00 a.m.
Courtroom: 10D – Judge Guilford


CASE NO. SACV 12-01138 AG (ANx)
 
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------











NANCY L. ABELL (SB# 088785)
nancyabell@paulhastings.com
LISA M. PAEZ (SB# 269164)
lisapaez@paulhastings.com
HILLARY J. BACA (SB# 288068)
hillarybaca@paulhastings.com
PAUL HASTINGS LLP
515 South Flower Street
Twenty-Fifth Floor
Los Angeles, CA 90071-2228
Telephone: (213) 683-6000
Facsimile: (213) 627-0705


JAMES P. CARTER (SB# 150052)
jamescarter@paulhastings.com
PAUL HASTINGS LLP
695 Town Center Drive
Seventeenth Floor
Costa Mesa, CA 92626
Telephone: (714) 668-6200
Facsimile: (714) 979-1921


Attorneys for Defendants
The Wet Seal, Inc., The Wet Seal Retail, Inc.,
Wet Seal GC, Inc., and Wet Seal GC, LLC







CASE NO. SACV 12-01138 AG (ANx)
 
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




Plaintiffs Nicole Cogdell, Kai Hawkins, Myriam Saint-Hilaire, and Michelle
Guider, individually and on behalf of all others similarly situated
(“Plaintiffs”), and Defendants The Wet Seal, Inc., The Wet Seal Retail, Inc.,
Wet Seal GC, Inc., and Wet Seal GC, LLC (“Defendants,” “Wet Seal,” or “the
Company”), by and through their respective Counsel of record, agree to resolve
the above-captioned case on a class basis through this Settlement Agreement and
Joint Stipulation (“Settlement Agreement”). The proposal was negotiated at arm’s
length by experienced Counsel, and, in the opinion of the Parties’ Counsel,
fairly and adequately addresses the claims of systemic employment discrimination
raised by Plaintiffs’ Complaint and Amended Complaint. The injunctive provisions
contain many best practices that will benefit the Class and future
African-American employees for years to come. The monetary relief represents a
reasonable compromise under all the circumstances. It should also be noted that
this Settlement Agreement has been negotiated under the leadership of Wet Seal’s
new Board of Directors and new Chief Executive Officer to resolve matters whose
genesis preceded his arrival and the constitution of the new Board. The proposed
Settlement Agreement reflects Wet Seal’s commitment to its updated policies and
practices that promote equal employment opportunity, prohibit discrimination and
harassment based upon race and color in all employment practices, and prohibit
retaliation against any current or former employee of Wet Seal.

CASE NO. SACV 12-01138 AG (ANx)
1
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




I.
DEFINITIONS
1.“Action” means the civil action entitled Nicole Cogdell et al. v. The Wet
Seal, Inc. et al., Case No. SACV 12-01138 AG (ANx), pending before the United
States District Court for the Central District of California.
2.    “Claims Administrator” shall mean Settlement Services, Inc. (“SSI”), a
division of Garden City Group, Inc. (or an administrator mutually agreed to by
the Parties and approved by the Court if SSI for some reason cannot serve),
which shall perform the duties of: (i) using the data provided by Wet Seal to
prepare the Claim Forms with the dates and number of Work Weeks for each Class
Member in each Covered Position during the Covered Time Frame; (ii) mailing to
Class Members the Notice attached as Exhibit “1,” Claim Form attached as Exhibit
“2,” and Wet Seal Letter attached as Exhibit “3”; (iii) tracking returned Claim
Forms, Exclusion Statements and Objections; (iv) establishing and operating a
website designed to provide information to and communication with Class Members;
(v) maintaining a toll-free number for communicating with Class Members and
responding to questions from Class Members; (vi) providing timely reminder
postcards to Class Members who have not submitted Claim Forms or Exclusion
Statements; (vii) receiving and evaluating Claim Forms for timeliness and
validity and notifying the Parties of untimely and/or invalid claims;

CASE NO. SACV 12-01138 AG (ANx)
2
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




(viii) considering the evidence submitted by Class Members and Class Counsel in
support of their claims, and considering the evidence of Wet Seal in support and
in opposition to claims in implementing the allocation plan set forth in
Paragraphs 38(d) and 39(b) to determine whether and how much each Participating
Class Member should recover from the Settlement Fund; (ix) calculating the
amounts due to each Class Member pursuant to the Settlement; (x) notifying the
Parties of and resolving any disputes regarding claims by Class Members; (ix)
providing payments, along with IRS Forms W-2 and 1099-MISC, to the Class Members
who submit timely and valid Claim Forms; (x) utilizing the National Change of
Address Database maintained by the United States Postal Service and/or mail
forwarding information and/or skip tracing methods as reasonable to update the
mailing list and take steps to send notice to current mailing addresses; (xi)
filing tax returns and paying all required taxes on the settlement; and (xii)
performing any other duties as are described herein or necessary to carry out
its responsibilities set forth in this Settlement Agreement.
3.    “Claim Form” shall mean Exhibit “2,” the form approved by the Parties and
subject to Court approval that each Class Member must submit to recover a
portion of the Settlement proceeds.
4.     “Class” or “Class Members” shall mean all African-American and/or Black
persons who worked in Wet Seal and Arden B. stores in a Covered Position at any
time from May 8, 2008 through the date of Preliminary Approval of

CASE NO. SACV 12-01138 AG (ANx)
3
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




the Settlement by the Court (“Class Members”), except those individuals who
previously signed a general release of claims. The names of those individuals
will be provided to Class Counsel and the Claims Administrator with a request
that they be kept confidential.
5.    “Class Counsel” shall mean Bill Lann Lee, Julie Wilensky, Shira Wakschlag,
and Lewis, Feinberg, Lee, Renaker & Jackson, P.C.; Nancy C. DeMis, Susan R.
Fiorentino, and Gallagher, Schoenfeld, Surkin, Chupein & DeMis, P.C.; Elise
Boddie, ReNika C. Moore, Ria Tabacco Mar, and NAACP Legal Defense & Educational
Fund, Inc.
6.    “Court” shall mean the United States District Court for the Central
District of California.
7.    “Covered Position” shall mean Store Assistant Manager, Co-Manager, Acting
Store Manager and Store Manager in a Wet Seal or Arden B. store.
8.    “Covered Time Frame” shall mean May 8, 2008 through the date of
Preliminary Approval of the Settlement.
9.    “Enhanced Pay Fund,” “Enhanced Promotion Fund” and “Discretionary
Termination/Other Fund” shall mean the funds associated with the Enhanced Pay
Fund, the Enhanced Promotion Fund and the Discretionary Termination/Other Fund,
as described in Paragraphs 39(b)(i)(2), (b)(ii)(2) and (b)(iii)(3),
respectively.

CASE NO. SACV 12-01138 AG (ANx)
4
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




10.    “Employer Payroll Taxes” shall mean the legally required employer
contributions to Social Security taxes, Medicare taxes, Federal unemployment
taxes and State unemployment taxes.
11.    “Exclusion Statement” refers to the statement specified in Paragraph 66
that a Class Member must submit to exclude himself or herself from the release
of claims pursuant to this Settlement.
12.    “Final” means that the Settlement has been finally approved by the
District Court without material modification unless a Class Member objects or
Class Counsel appeals a reduction in their fees or costs awarded, in which case
“Final” means (i) the applicable date for seeking appellate review of the
Court’s final approval of the Settlement has passed without a timely appeal or
request for review having been made; or (ii) the United States Court of Appeals
for the Ninth Circuit or the United States Supreme Court has rendered a final
judgment affirming the District Court’s final approval without material
modification, and the time for any further appeal has expired.
13.    “Final Approval Hearing” means the hearing to be conducted by the Court
to determine whether to finally approve and implement the terms of this
Settlement.
14.    “Maximum Payment” shall mean the Seven Million Five Hundred Thousand
Dollars ($7,500,000) amount to be paid by The Wet Seal on behalf of itself and
all Defendants pursuant to this Settlement.

CASE NO. SACV 12-01138 AG (ANx)
5
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




15.    “Notice” shall mean the Notice of Pendency of Class Action Settlement
attached as Exhibit “1.” It is the Notice approved by the Parties and subject to
Court approval which the Claims Administrator shall mail to each Class Member
explaining the terms of the Settlement and the claims process.
16.    “Participating Class Members” shall mean those eligible Class Members who
submit timely and valid Claim Forms.
17.    “Parties” shall mean Plaintiffs and Defendants.
18.    “Pay Fund” shall mean a total of One Million Dollars ($1,000,000), which
sum shall include Employer Payroll Taxes, allocated for the settlement of pay
claims.
19.    “Plaintiffs” and “Class Representatives” shall mean Plaintiffs Nicole
Cogdell, Kai Hawkins, Myriam Saint-Hilaire and Michelle Guider.
20.    “Preliminary Approval” shall mean the order issued by the Court granting
preliminary approval of the Settlement, Notice, Claim Form and Wet Seal Letter.
21.    “Promotion Fund” shall a mean a total of One Million Dollars
($1,000,000), which sum shall include Employer Payroll Taxes, allocated for the
settlement of promotion and job assignment claims.
22.    “Settlement” shall mean the settlement of this Action as embodied in this
Settlement Agreement and Joint Stipulation between Plaintiffs and Defendants.

CASE NO. SACV 12-01138 AG (ANx)
6
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




23.    “Settlement Fund” shall mean the fund created by SSI from the Maximum
Payment to provide individual monetary awards to eligible Class Members and fund
settlement administration expenses and Class Counsel’s reasonable attorneys’
fees and costs, in accordance with the provisions of this Settlement Agreement.
24.    “Settlement Fund Account” shall mean the interest-bearing account into
which the Claims Administrator shall deposit the Settlement Fund.
25.    “Termination/Other Fund” shall mean a total of Three Million Five Hundred
Eighty Thousand Dollars ($3,580,000), which sum shall include Employer Payroll
Taxes, allocated to settle claims of discriminatory termination, demotion, or
discipline (resulting in loss of pay) based upon race or color; hostile work
environment based upon race or color; retaliation for complaining of race or
color discrimination or for complaining of harassment/hostile work environment
based upon race or color; and emotional distress and damage to reputation
resulting from the foregoing.
26.    “The Wet Seal” or “Defendants” shall mean The Wet Seal, Inc., The Wet
Seal Retail, Inc., Wet Seal GC, Inc., and Wet Seal GC, LLC.
27.    “Wet Seal Letter” shall mean the letter attached as Exhibit “3” from the
Chief Executive Officer of The Wet Seal that the Claims Administrator shall mail
to Class Members with the Notice and Claim Form to reflect the fact that the
Company encourages Class Members to file Claim Forms.

CASE NO. SACV 12-01138 AG (ANx)
7
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




28.    “Work Weeks” shall be all weeks worked by Class Members in a Covered
Position at any time from May 8, 2008 through the date of Preliminary Approval
of the Settlement. Weeks worked consist of those weeks wherein The Wet Seal’s
records reflect that the Class Member received pay for work performed.
II.    
RECITALS
29.    This Settlement resolves the class action Complaint against Defendants,
captioned “Nicole Cogdell, et al. v. The Wet Seal, Inc., et al., United States
District Court for the Central District of California, Case No. SACV 12-01138 AG
(ANx),” filed on July 12, 2012. This is a putative class action filed by
Plaintiffs Cogdell, Hawkins, and Saint-Hilaire on behalf of current and former
African-American retail store management employees of The Wet Seal alleging that
it has a policy and practice of intentionally discriminating against
African-American employees in store management positions with respect to pay,
promotion, job assignments, discipline, demotion, termination (actual or
constructive), and other terms and conditions of employment. Plaintiffs Cogdell,
Hawkins, and Saint-Hilaire further contend that they were retaliated against for
opposing practices they believed to be unlawful, and Plaintiff Cogdell contends
that she was subjected to a hostile work environment. Plaintiffs’ First Amended
Complaint contains causes of action for: (1) violations of 42 U.S.C. § 1981; and
(2) violations of Title VII of the

CASE NO. SACV 12-01138 AG (ANx)
8
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




Civil Rights Act of 1964 (42 U.S.C. § 2000e et seq.). The First Amended
Complaint makes similar allegations, adds another named Plaintiff Michelle
Guider, and seeks an order reinstating Plaintiffs and Class Members to their
rightful positions; other injunctive relief; all lost pay and benefits sustained
by Plaintiffs and the Class as a result of The Wet Seal’s conduct according to
proof; compensatory damages for emotional distress; front pay; punitive damages;
costs incurred, including reasonable attorneys’ fees; and pre-judgment and
post-judgment interest.
30.    Plaintiffs believe the allegations of violations of 42 U.S.C. § 1981 and
Title VII of the Civil Rights Act of 1964 (42 U.S.C. § 2000e et seq.) are
meritorious, and that the Action is appropriate for class action treatment.
31.    Defendants deny any liability or wrongdoing of any kind associated with
the claims alleged, and contend that, for any purpose other than this
Settlement, this Action is not appropriate for class action treatment.
Defendants further contend that they have not violated 42 U.S.C. § 1981, Title
VII of the Civil Rights Act of 1964 (42 U.S.C. § 2000e et seq.) or any other law
or regulation.
32.    The Parties exchanged disclosures required by Federal Rule of Civil
Procedure 26, as well as both formal and informal discovery. Defendants produced
electronic data from its human resources information and payroll databases, as
well as 100,000 pages of responsive documents, including policies, personnel
records, statistical data, loss prevention documents, emails and arbitration
agreements. Class Counsel conducted an in-depth investigation of the claims,
both

CASE NO. SACV 12-01138 AG (ANx)
9
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




before and after the filing of the Action, by interviewing numerous current and
former Wet Seal managers and employees, creating a comprehensive litigation data
base of tagged discovery documents; analyzing employment records of Class
Members and comparator white employees, retaining expert analysts to review Wet
Seal personnel and statistical data, and preparing expert statistical analyses
of trends in promotions, compensation, demotions, and terminations, and damage
calculations. Class Counsel also assisted the EEOC in compiling its
investigative file of documents and identifying witnesses, and reviewed the
determination of the EEOC and the investigative file the EEOC compiled,
including depositions of Wet Seal officials and personnel documents. Class
Counsel also investigated the suitability of the named Plaintiffs’ claims for
class treatment; the adequacy of the named Plaintiffs to represent the proposed
Class; and other class certification requirements. The Parties’ Counsel
exchanged their expert statistical analyses and other evidence. Class Counsel
also conducted many interviews by phone and in person with potential Class
Members and witnesses, and represented individual Plaintiffs and Class Members
before the EEOC. Class Counsel therefore had an adequate basis to assess the
claims advanced.
33.    After good-faith, arm’s-length negotiations over five months, the Parties
reached an agreement to settle the Action pursuant to the terms and conditions
set forth below. Lead Counsel for all Parties have decades of experience
litigating employment discrimination actions and class actions. Based on their
own

CASE NO. SACV 12-01138 AG (ANx)
10
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




independent investigation and evaluation, Class Counsel believe that the
Settlement is fair, reasonable, and adequate and is in the best interests of the
Class Members in light of all known facts and circumstances, including the risk
of significant delay. It should also be noted that a substantial number of Class
Members might be required to commence individual arbitrations to assert their
claims in the absence of this Settlement because of Mutual Agreements to
Arbitrate Claims. The prosecution and defense of these cases might impose a
substantial burden on the Parties because these arbitrations could be filed
anywhere in the United States where Wet Seal operates stores. Defendants and
Defendants’ Counsel also agree that the Settlement is fair, reasonable, and
adequate.
34.    The Parties agree that the Court shall certify the Class solely for the
purpose of implementing the terms of this Settlement. The Parties agree that
certification for settlement purposes under the more lenient standard courts
have applied to settlements (e.g., manageability is not an issue) is in no way
an admission that class certification is proper under the more stringent
standard applied for litigation purposes and that evidence of this limited
stipulation for settlement purposes only shall not be deemed admissible in this
or any other proceeding. It is Defendants’ position that if the Action were to
be litigated, class certification would be inappropriate, inter alia, because
individual issues predominate. Plaintiffs believe that the requirements of Rule
23 are met under either standard.

CASE NO. SACV 12-01138 AG (ANx)
11
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




III.    
TERMS OF SETTLEMENT
35.    Injunctive Relief Provisions:
(a)    General Non-Discrimination Provisions:
(i)    Wet Seal shall continue to maintain and implement non-discrimination
policies and practices designed to afford equal employment opportunity.
(ii)    Wet Seal reaffirms its commitment and acknowledges its legal obligation
not to retaliate against persons who participate in the Action; oppose, file a
charge or assert claims of retaliation or unlawful discrimination or harassment
based on race or color against Wet Seal; testify, furnish information, or
participate in any manner in any investigation, proceeding or hearing in
connection with any charge or complaint of discrimination on the basis of race
and/or color; testify, furnish information, or participate in any manner in
connection with the monitoring or implementation of this Settlement Agreement;
or seek and/or receive any monetary and/or non-monetary relief pursuant to this
Settlement Agreement, or assist others in doing so.
//
(iii)    Isolated incidents or allegations of discrimination or harassment based
upon race or color, or retaliation for complaints of

CASE NO. SACV 12-01138 AG (ANx)
12
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




discrimination or harassment based upon race or color, shall not give rise to a
claim for breach of this Agreement, nor shall discrimination, harassment and
retaliation on which Wet Seal takes prompt corrective action.
(b)    Communications:
(i)    Wet Seal, Inc. shall maintain on its external website a page or pages
expressing its commitment to non-discrimination, diversity, and inclusion.
(ii)    Wet Seal shall make available its non-discrimination policies to all
employees upon hire and shall continuously post these policies together with a
message in support thereof from its CEO, updated annually, on its intranet
website and at its stores. Wet Seal employees shall record in writing or
electronically their receipt of these documents.
(iii)    Wet Seal shall incorporate its commitment to non-discrimination,
diversity, and inclusion, as well as its complaint procedure, in its Employee
Handbook and distribute the revised Employee Handbook to all employees no later
than July 1, 2013. The revised Employee Handbook shall be provided to new
employees upon hire and shall be available continuously on the Company’s
intranet website.
(c)    Marketing: Wet Seal shall include African-Americans of various skin tones
to reflect diversity in its marketing materials, provided that no

CASE NO. SACV 12-01138 AG (ANx)
13
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




single marketing or advertising piece need include persons of all races and skin
tones.
(d)    Partnerships: To further its commitment to diversity among its employees,
Wet Seal shall consult and partner with organizations dedicated to the
advancement and well-being of African Americans and other minority groups,
including but not limited to the NAACP, and shall notify them that Wet Seal’s
job openings are posted on its careers website.
(e)    Non-Discrimination and Diversity Training: All training required by
Paragraph 35(e)(i) through (iii) below may be delivered on an individual or
group basis by computer program, live “discussion” format, video format, written
materials, or any combination of these or other formats tailored to be effective
in communicating the material.
(i)    Sales associates who work more than 480 hours (or 3 months) in a 12-month
period shall participate in: (1) at least one-half (1/2) hour of training on
non-discrimination, diversity, and inclusion (a) within nine (9) months
preceding or three (3) months following the date of Preliminary Approval, or (b)
within three (3) months following the individual’s hire as a sales associate,
whichever occurs later; and (2) at least one-half (1/2) hour of additional
training described above every twelve (12) months after the participant last
received such training.

CASE NO. SACV 12-01138 AG (ANx)
14
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




(ii)    Corporate executives; salaried employees in the departments of Store
Operations, Loss Prevention, Human Resources, Merchandise, and Marketing; and
Regional Directors, District Directors, Store Managers, Co-Managers, and
Assistant Managers shall participate in: (1) at least one (1) hour of training
on non-discrimination, diversity, and inclusion (a) within nine (9) months
preceding or three (3) months following the date of Preliminary Approval, or (b)
within three (3) months following the individual’s hire into, or promotion to,
one of the positions listed herein, whichever occurs later; and (2) at least one
(1) hour of additional training described above every twelve (12) months after
the participant last received such training.
(iii)    Corporate executives; salaried managers of people in the departments of
Store Operations, Loss Prevention, Human Resources, Merchandise, and Marketing;
and Regional Directors, District Directors, Store Managers, Co-Managers, and
Assistant Managers shall participate in at least one (1) hour of training on Wet
Seal’s job posting; hiring and promotion; compensation; performance evaluation;
corrective action; and internal complaint procedure policies and practices
within nine (9) months preceding or three (3) months following the date of
Preliminary Approval, or within three (3) months following the individual’s hire
into, or promotion to, one of the positions listed herein, whichever occurs
later.

CASE NO. SACV 12-01138 AG (ANx)
15
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




(iv)    Wet Seal shall produce to Class Counsel copies of the training under
this Paragraph 35(e).
(f)    Investigations Training: Salaried employees in the departments of Loss
Prevention and Human Resources, as well as Regional Directors and Store
Operations’ management in the chain of command over store personnel, shall
participate in: (1) at least one (1) hour of training on how to conduct
effective and non-discriminatory investigations of suspected misconduct of
employees and/or customers, including proper procedures and documentation, (a)
within nine (9) months preceding or three (3) months following the date of
Preliminary Approval, or (b) within three (3) months following the individual’s
hire into, or promotion to, one of the positions listed herein, whichever occurs
later; and (2) at least one (1) hour of additional training described above
every twelve (12) months after the participant last received such training.
(g)    Diversity and Inclusion Council: Wet Seal shall maintain a Diversity and
Inclusion Council of at least twelve (12) members, who shall be responsible for
advising the Company on topics including but not limited to: non-discrimination,
diversity, and inclusion; how the Company can encourage equal employment in
recruiting, hiring, compensating, assigning, and promoting; succession planning
including mentoring and professional development; and retention of
African-American and other employees belonging to protected groups. The Council
members shall include no fewer than three (3) individuals who are

CASE NO. SACV 12-01138 AG (ANx)
16
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




African American or Black, including at least two (2) from retail management
positions.
(h)    New Human Resources Compliance Team: Wet Seal shall employ four (4)
Regional Human Resources Managers and two (2) Human Resources Coordinators (or
equivalent programmatic positions) who shall be responsible for investigating
complaints; compliance with hiring and promotion processes; and performance
management, including corrective action measures, as further set forth below in
Paragraph 35 (j) through (p).
(i)    Equal Employment Opportunity Data: Between May 15, 2013 and fifteen (15)
calendar days following Preliminary Approval of the Settlement Agreement, Wet
Seal shall issue a voluntary survey to every employee who is actively employed
by Defendants on the day the survey is issued, requesting that the employee
furnish his or her current home address and gender and race/ethnic group as
defined on the EEO-1 form. Thereafter, Wet Seal shall ask new employees to
self-identify race/ethnic group and gender upon hire for the duration of the
Settlement Agreement. The survey shall ask respondents to list all races/ethnic
groups with which the employee identifies.
(j)    Internal Complaint Procedure:
(i)    Wet Seal shall maintain an Internal Complaint Procedure to provide for
the filing, investigation and, if appropriate, remedying of complaints of
discrimination, retaliation, or hostile work environment by employees

CASE NO. SACV 12-01138 AG (ANx)
17
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




or applicants for employment. Wet Seal shall maintain a practice of
investigating such complaints through Regional Human Resources Managers, Human
Resources Coordinators, corporate Human Resources personnel and/or one or more
external compliance services providers or legal counsel. Wet Seal’s policy shall
provide that persons who engage in discriminatory conduct shall be subject to
appropriate discipline, up to and including discharge.
(ii)    Wet Seal shall continuously post the procedure for filing internal
complaints and its policy prohibiting retaliation on Wet Seal’s intranet
website. Wet Seal shall communicate the complaint process and policy against
retaliation to new employees upon hire. In addition, on at least an annual
basis, Wet Seal shall display information about its complaint process and policy
against retaliation on the home page of its intranet website for at least seven
(7) consecutive days.
(iii)    Wet Seal shall maintain the files of investigations of complaints of
discrimination, harassment and retaliation and shall track the filing,
investigation completion, and remedying of internal complaints.
(iv)    The Vice President of Human Resources and each Regional Human Resources
Manager shall have access to the case investigation files and the log reflecting
the filing, investigation completion and remedying of internal complaints and
shall monitor activity associated with internal complaints

CASE NO. SACV 12-01138 AG (ANx)
18
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




within the scope of their respective responsibilities as complaints are made and
processed.
(k)    Job Analysis and Job Criteria:
(i)    Wet Seal has retained Development Dimensions International (“DDI”), a
human resource training and consulting company, to conduct and document a job
analysis and to develop selection criteria for each in-store position that are
job-related, reliable, and consistent with business necessity. No later than
August 1, 2013, in consultation with DDI, Wet Seal shall implement these
selection criteria for store management and District Director positions.
(ii)    Wet Seal shall permit Class Counsel to monitor Wet Seal’s compliance
with its obligations under this Paragraph 35(k), including making available to
Class Counsel the job analyses and job-related criteria.
(l)    Job Posting:
(i)    Commencing no later than June 1, 2013 and continuing thereafter, Wet Seal
shall post all open store management and District Director positions, including
promotional opportunities, through an online applicant tracking system (ATS)
accessible to all Wet Seal store-level employees. The ATS shall also be
accessible to external applicants for store management and District Director
positions. Open positions shall be posted for no less than three (3) business
days before being filled. Wet Seal is not required to post: (a) openings that
must be filled on an emergency basis, (b) positions filled by a current employee

CASE NO. SACV 12-01138 AG (ANx)
19
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




who is being displaced due to a store closure or other reduction in work force
or is returning from a leave of absence, or (c) positions filled by an internal
rotation (not a promotion) of a manager from a store of the same or higher
classification.
(ii)    Each job posting shall contain the open position title, location,
description of the job, and job-related criteria and requirements. While the job
requirements may include time-in-position requirements before posting, no
managerial sign-off shall be required for an employee to submit an internal job
posting application.
(m)    Selection Procedures:
(i)    Wet Seal has retained DDI to develop selection procedures and processes,
including screening and interview guides (“Selection Procedures”), that are
job-related, reliable, and consistent with business necessity for the selection
of personnel for all store management and District Director positions, including
those filled by promotion. Wet Seal shall require the use of the Selection
Procedures in selecting individuals for store management and District Director
positions. These Selection Procedures shall reiterate Wet Seal’s commitment to
diversity with respect to all protected groups, including race and color, and
encourage the hiring and promotion of qualified diverse candidates.
(ii)    Wet Seal shall conduct training for staff involved in the use of the
Selection Procedures on their proper use (including the conduct of structured
interviews, the selection of qualified candidates using the structured

CASE NO. SACV 12-01138 AG (ANx)
20
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




interviews and interview guides, and other elements of the hiring process), and
on the Company’s interest in hiring and promoting qualified African-American
candidates (as well as men and women of all races) into all open store
management and District Director positions for which they are qualified. This
training may be included in the training provided in Paragraph 35(e)(iii).
(iii)    Regional Human Resources Managers shall review proposed selections to
District Director, Store Manager, Acting Store Manager and Co-Manager before
they are finalized in order to assure compliance with the Selection Procedures.
Wet Seal shall regularly, and no less frequently than every six (6) months,
monitor the impact of the Selection Procedures. In any Region in which there is
statistically significant adverse impact in selection rates, Wet Seal shall
review the documentation for a sample of the decisions, evaluate the likely
reasons for the impact, and implement proactive steps that it reasonably
believes shall eliminate or at least reduce the impact.
(iv)    All Wet Seal Human Resources personnel responsible for recruiting for
store management and District Director openings shall be responsible for good
faith efforts to source and recruit qualified African-American management
candidates, among other candidates.
(n)    Compensation:
(i)    Wet Seal shall retain an outside compensation specialist to review its
compensation structure for store employees and provide

CASE NO. SACV 12-01138 AG (ANx)
21
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




recommendations regarding that compensation structure. Wet Seal shall provide
Class Counsel with confirmation of the professional qualifications of the
compensation specialist, if DDI is not retained.
(ii)    Wet Seal shall train its managers in how to set compensation using the
tools developed by the compensation specialist.
(iii)    Wet Seal shall annually review the compensation of store management
employees by position, store, store classification, district, and tenure in the
job and with Wet Seal, along with the employees’ race/ethnic group and gender,
to determine whether there has been compliance with Wet Seal’s policies against
discrimination.
(o)    Performance Management System and Corrective Action:
(i)    Wet Seal has retained DDI to develop a performance assessment system for
store management positions that is job-related, reliable, and consistent with
business necessity for the evaluation of the performance of store employees and
District Directors.
(ii)    Wet Seal shall develop and adopt criteria for taking corrective action
that are job-related, reliable, and consistent with business necessity to
provide for consistent and non-discriminatory application of disciplinary
measures, including but not limited to demotion and termination.
(iii)    Wet Seal shall train managers responsible for conducting performance
reviews and discipline in how to conduct a performance

CASE NO. SACV 12-01138 AG (ANx)
22
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




assessment using the tools developed by DDI and how to apply corrective action
measures in a non-discriminatory manner.
(iv)    Wet Seal shall regularly, and no less frequently than every six (6)
months, monitor the impact of the performance appraisals. In any Region, if
there is statistically significant adverse impact in performance appraisals, Wet
Seal shall evaluate the likely reasons for it and implement proactive steps that
it reasonably believes shall eliminate or at least reduce the impact in the
future.
(p)    Manager Assessment: All Regional Directors, District Directors, Corporate
executives, and salaried employees in the departments of Human Resources, Store
Operations and Loss Prevention shall be evaluated annually on their ability to
manage a diverse workforce, including in decisions involving hiring,
compensation, promotions, demotions, and terminations. An I/O psychologist shall
advise Wet Seal on how best to conduct and weigh this evaluation.
(q)    Implementation Period: Wet Seal shall use best efforts to implement the
programmatic relief set forth in the Settlement Agreement as soon as reasonably
practicable.
(r)    Monitor:
(i)    Wet Seal has designated Jennifer Ehrhardt, Vice President and Corporate
Controller, to monitor and ensure implementation of this

CASE NO. SACV 12-01138 AG (ANx)
23
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




Settlement Agreement (“Monitor”). If at any time Ms. Ehrhardt is unable to serve
as the Monitor, Wet Seal shall designate another officer to replace her.
(ii)    Wet Seal shall provide Class Counsel with the Monitor’s qualifications
and title.
(iii)    The Monitor shall be authorized and empowered to direct Human Resources
and/or other employees with supervisory authority over store management
employees to take specific actions in furtherance of the Settlement Agreement.
(iv)    Wet Seal shall regularly provide the Monitor with available quantitative
data, separated by race, on the following with respect to store management and
District Director positions: the numbers of applicants, the number considered
for each job title, the number hired into each job title, the number promoted
into each job title (including the number of openings filled on an emergency
basis and positions filled by current employees who are displaced due to a store
closure or other reduction in work force), the number of unposted positions in
each job title filled by an internal rotation (not a promotion) of a manager
from a store of the same or higher classification, the numbers of employees
hired into full-time vs. part-time jobs in each job title, the relative
placement of employees in various categories of stores by job title, the
relative compensation of employees by job title, and the number voluntarily and
involuntarily terminated from each job title.

CASE NO. SACV 12-01138 AG (ANx)
24
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




(v)    The Monitor shall report at least twice annually to Wet Seal’s Board of
Directors regarding the implementation of this Settlement Agreement.
(vi)    The Monitor shall file a Certificate of Compliance with the Court six
(6) months after the Effective Date of this Settlement Agreement, twelve (12)
months after the Effective Date of this Settlement Agreement and annually
thereafter over the term of this Settlement Agreement. The Certificate of
Compliance shall inform the Court of when Wet Seal has implemented each of the
terms of the Settlement Agreement or, if some term has not been fully
implemented, Wet Seal’s progress in implementing that term. The Certificate of
Compliance shall also confirm that the Monitor has conducted all audits required
as set forth in Paragraphs 35(m)(iii), (n)(iii), (o)(iv), and (r)(iv) and (v) of
the Settlement Agreement, the date of each audit, and either that the results of
the audit were satisfactory or that corrective action is in the process of
being, or has been, taken. In addition, the Certificate of Compliance shall also
confirm that the Monitor has undertaken those tasks set forth for the Monitor in
this Paragraph 35(r) of the Settlement Agreement, the Monitor has investigated
Wet Seal’s compliance with the Settlement Agreement, and the Monitor is
satisfied that Wet Seal is complying with the Settlement Agreement and/or has
taken or is in the process of taking corrective action to assure future
compliance.

CASE NO. SACV 12-01138 AG (ANx)
25
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




(s)    Dispute Resolution: The Parties shall promptly give written notice to
Counsel for the other Party (at Counsel’s address of record on file with the
California State Bar) if any dispute arises under the Settlement Agreement. The
notice shall set forth the facts that relate to the dispute. Thereafter, upon
the request of any Party, the Parties shall meet in a good faith effort to
resolve the dispute. If they are unsuccessful, the Parties shall mediate the
dispute before any mediator to which they mutually agree at the time. In the
absence of mutual agreement, the Party against whom the dispute was asserted may
select retired United States District Court Judges Lourdes Baird or Gary Taylor
to mediate the dispute. Wet Seal shall pay the cost of the mediation.
(t)    Employment Verification: Wet Seal shall maintain a telephone line
dedicated to employment verification. In response to inquiries to the employment
verification line from a prospective employer seeking a reference, Wet Seal
shall provide dates of employment and last position held. If the request is in
writing and authorizes disclosure, Wet Seal also shall verify last rate of base
compensation. In response to calls to the employment verification telephone
line, Wet Seal shall not provide substantive information regarding the
employee’s performance, record of discipline, eligibility for rehire, or reason
for separation (except to prospective employers who are inquiring about law
enforcement or national security positions or as otherwise required by law). The
Wet Seal Letter shall inform Class Members of the existence and number of the
employment

CASE NO. SACV 12-01138 AG (ANx)
26
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




verification line and the information provided upon inquiry to the employment
verification line.
36.    Recordkeeping and Reporting:
(a)    Recordkeeping:
(iv)    Wet Seal shall retain the following employment-related records for the
Term of the Settlement Agreement or as required by state or federal law,
whichever is longer:
(1)    Final marketing documents described in Paragraph 35(c);
(2)    Employment training program content and handouts;
(3)    Internal complaint procedure;
(4)    Job analyses and job criteria;
(5)    Performance assessment system;
(6)    Corrective action process; and
(7)    Monitor’s Certificates of Compliance.
(v)    Wet Seal shall retain the following documents related to the employment
of District Directors, Store Assistant Managers, Co-Managers, Acting Store
Managers and Store Managers for two (2) years from the date the document is
created, or as required by state or federal law, whichever is longer:

CASE NO. SACV 12-01138 AG (ANx)
27
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




(1)    Job postings;
(2)    Job applications, including applications from both internal and external
applicants;
(3)    Performance assessments;
(4)    Corrective action notices;
(5)    Race and ethnicity data by job category required for the Employer
Information Report (“EEO-1 Report”), including, for employees who identify as
Two or More Races, the specific races with which the employee identifies; and
(6)    Internal complaints of discrimination.
(vi)    Wet Seal shall retain the following documents related to applicants for
the positions of Assistant Store Manager, Co-Manager, Acting Store Manager,
Store Manager, and District Director: Race and ethnicity data by job category
that would be required for the EEO-1 Report if the applicant were hired,
including, for applicants who identify as Two or More Races, the specific races
with which the applicant identifies.
(vii)    Class Counsel shall, upon reasonable notice, be entitled to review all
documents, including electronic data in machine-readable form, created or
maintained pursuant to the provisions of this Settlement Agreement, except,
however, that Class Counsel shall not be entitled to review any

CASE NO. SACV 12-01138 AG (ANx)
28
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




such documents that are protected by attorney-client privilege or attorney work
product doctrine (“privileged documents”).
(b)    Reporting:
(i)    At six (6)-month intervals through the Term of the Settlement Agreement,
Wet Seal shall provide Semi-Annual Progress Reports to Class Counsel on Wet
Seal’s compliance with the Settlement Agreement’s requirements.
(ii)    The Semi-Annual Progress Reports shall include the following information
reported for African-American men (including those who report Two or More
Races), African-American women (including those who report Two or More Races),
white men, white women, all men other than African-American men, and all women
other than African-American women:
(1)    Composition (number and percent) of incumbent employees by Covered
Position in each store, district, region and company-wide, and by store
classification, at the end of the six-month period;
(2)    Composition (number and percent) of persons in each store classification
and in each district, region, state and company-wide, in the preceding six (6)
months who were extended a good faith offer, hired, or promoted (each of which
shall be separately reported) into District Director, Store Manager, Acting
Store Manager, or Co-Manager;

CASE NO. SACV 12-01138 AG (ANx)
29
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




(3)     Composition (number and percent) of persons in each store classification
and in each district, region, state and company-wide, in the preceding six (6)
months who were demoted, involuntarily terminated or voluntarily separated (each
of which shall be separately reported) from Store Manager, Acting Store Manager,
Co-Manager, and Store Assistant Manager positions; and
(4)     Compensation rate paid to incumbent Store Managers, Acting Store
Managers, Co-Managers, and Store Assistant Managers in each store, district,
region, state, company-wide, and in each store classification, at the end of the
six-month period.
37.    Maximum Payment: The Maximum Payment under the Settlement is Seven
Million Five Hundred Thousand Dollars ($7,500,000).
38.    Establishment of a Settlement Fund:
(a)    No later than five (5) business days after the Court’s Preliminary
Approval of this Settlement Agreement, The Wet Seal, on behalf of all
Defendants, shall transmit the Maximum Payment to the Claims Administrator for
the formation of a Settlement Fund.
(b)    The Claims Administrator shall deposit the Maximum Payment made by The
Wet Seal into a Settlement Fund Account.
(c)     Once the Claims Administrator receives the Maximum Payment in good
standing, Wet Seal shall have no responsibilities or liabilities with

CASE NO. SACV 12-01138 AG (ANx)
30
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




respect to the Settlement Fund or Settlement Fund Account (or its administration
or distribution), and shall have no further monetary obligation hereunder to
Class Representatives, Participating Class Members, Class Counsel, the Claims
Administrator or other Class Members who do not file timely and valid Exclusion
Statements, with respect to this Action.
(d)    The Settlement Fund Account shall be used for the sole purpose of paying
the timely and valid claims of the eligible Class Members, including the
Employer Payroll Taxes associated with those payments, Class Counsel’s
reasonable attorneys’ fees and costs as awarded by the Court (in an amount not
to exceed $1,800,000), and all settlement administration expenses incurred by
the Claims Administrator (in an amount not to exceed $120,000), in accordance
with the provisions of this Settlement Agreement. The Settlement Fund consists
of:
(i)    Pay Fund: a total of One Million Dollars ($1,000,000) shall be paid in
settlement of pay claims (“Pay Fund”), which sum shall include Employer Payroll
Taxes;
(ii)    Promotion Fund: a total of One Million Dollars ($1,000,000) shall be
paid in settlement of promotion claims (including claims of discriminatory job
assignments) (“Promotion Fund”), which sum shall include Employer Payroll Taxes;

CASE NO. SACV 12-01138 AG (ANx)
31
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




(iii)    Termination/Demotion/Retaliation/Hostile Work Environment/Emotional
Distress Fund: a total of Three Million Five Hundred Eighty Thousand Dollars
($3,580,000) shall be paid in settlement of claims of discriminatory
termination, demotion, or discipline (resulting in loss of pay) based upon race
or color; harassment or hostile work environment based upon race or color;
retaliation for complaining of race or color discrimination or
harassment/hostile work environment; and emotional distress and damage to
reputation resulting from the foregoing (“Termination/Other Fund”), which sum
shall include Employer Payroll Taxes;
(iv)    Claims Administration Fund: a total of One Hundred Twenty Thousand
Dollars ($120,000) to cover all fees and expenses of the Claims Administrator;
and
(v)    Class Counsel’s Attorneys’ Fees and Costs Fund: a total of One Million
Eight Hundred Thousand Dollars ($1,800,000) to cover Class Counsel’s reasonable
attorneys’ fees and costs, or such lower amount ordered by the Court as
described in Paragraph 41(c).
39.    Distribution to Participating Class Members:
(a)    Submission of Claim Forms: The Claims Administrator shall pay only those
Class Members who submit timely and valid Claim Forms (the “Participating Class
Members”). To be timely, the Claim Forms must be postmarked by the deadline
indicated on the Notice and Claim Forms. To be valid,

CASE NO. SACV 12-01138 AG (ANx)
32
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




Claim Forms must be completed in full, signed under penalty of perjury, attest
that the signatory is “African American” or “Black,” and returned to the Claims
Administrator, postmarked by the deadline.
(b)    Allocation Plan:
(i)    Pay Fund: The disbursement of the Pay Fund portion of the Settlement Fund
Account to eligible Class Members shall follow the allocation plan described in
this Paragraph 39(b)(i) and its subparagraphs. Each Class Member who seeks to
receive a monetary award must fill out the Claim Form.
(1)     Baseline Pay Fund Award: $750,000 will be allocated to the Baseline Pay
Fund Award. Each Class Member who submits a timely, valid claim for recovery
shall receive a Baseline Pay Fund Award. The Claims Administrator shall have
discretion to add the amounts from any unclaimed shares to the Enhanced Pay Fund
or the Termination/Other Fund. In allocating the Baseline Pay Fund Awards, the
Claims Administrator shall determine a specific dollar amount that each eligible
Class Member will receive for each Work Week that he or she worked for
Defendants during the Covered Time Frame as a Store Manager or Acting Store
Manager, Co-Manager, and/or Store Assistant Manager.
(2)    Enhanced Pay Fund Award: The Claims Administrator, after considering
information supplied by the Class Members, Class Counsel and Wet Seal, may, in
its discretion, allocate some or all of the remaining

CASE NO. SACV 12-01138 AG (ANx)
33
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




Pay Fund to those eligible Class Members as to whom the Claims Administrator has
received specific facts in support of their claims under the Pay Fund, after
considering, assigning points to and weighting: (i) length of service as a
retail manager at Wet Seal; (ii) the Class Member’s communications with Class
Counsel prior to May 8, 2013 concerning claims of discrimination based on race
or color in compensation; and (iii) the Class Member’s complaints or claims of
discrimination based on race or color in compensation submitted to the EEOC or
state agencies prior to May 8, 2013. The Claims Administrator shall total the
points applicable to each eligible Class Member who fills out the Pay Fund
section of the Claim Form and supplies information related to his or her claim
to the Pay Fund, determine each eligible Class Member’s proportionate share of
the total points, and allocate each eligible Class Member’s proportionate share
of the Pay Fund. For example, if the amount available for distribution from the
Pay Fund to eligible Class Members after the Baseline Pay Fund Awards are
calculated equals $250,000, and if the Claims Administrator awarded a total of
10,000 points to eligible Class Members collectively and 20 points to a
particular eligible Class Member, then that Class Member would receive an award
of $500, since each point would be worth $25 ($250,000 divided by 10,000).
(ii)     Promotion Fund: The disbursement of the Promotion Fund portion of the
Settlement Fund Account to eligible Class Members shall follow the allocation
plan described in this Paragraph 39(b)(ii) and its

CASE NO. SACV 12-01138 AG (ANx)
34
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




subparagraphs. Each Class Member who seeks to receive a monetary award must fill
out the Claim Form.
(1)     Baseline Promotion Fund Award: $500,000 will be allocated to the
Baseline Promotion Fund Award. Each Class Member who submits a timely, valid
claim for recovery shall receive a Baseline Promotion Fund Award, and the Claims
Administrator shall have discretion to add the amounts from any unclaimed shares
to the Enhanced Promotion Fund or the Termination/Other Fund. In allocating the
Baseline Promotion Fund Awards, the Claims Administrator shall determine a
specific dollar amount that each eligible Class Member will receive for each
Work Week that he or she worked for Defendants during the Covered Time Frame as
a Store Manager or Acting Store Manager, Co-Manager, and/or Store Assistant
Manager.
(2)     Enhanced Promotion Fund Award: The Claims Administrator, after
considering information supplied by the Class Members, Class Counsel and Wet
Seal, may, in its discretion, allocate some or all of the remaining Promotion
Fund to those eligible Class Members as to whom the Claims Administrator has
received specific facts in support of their claims under the Promotion Fund,
after considering, assigning points to and weighting: (i) length of service with
Wet Seal up to a maximum of ten (10) years; (ii) length of service as a manager
in each Covered Position at Wet Seal; (iii) length of service as a manager at
other employers up to a maximum of five (5) years; (iv) evidence of expressions

CASE NO. SACV 12-01138 AG (ANx)
35
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




of interest in promotion made to a supervisor regarding Co-Manager, Acting Store
Manager, Store Manager, or District Director positions; (v) communications with
Class Counsel prior to May 8, 2013 concerning claims of discrimination against
the Class Member based on race or color in promotions or job assignment;
(vi) complaints or claims of discrimination against the Class Member based on
race or color in job assignments in the Covered Positions, or promotion to
Co-Manager, Acting Store Manager, Store Manager, or District Director submitted
to the EEOC or state agencies prior to May 8, 2013; and (vii) the facts and
documentary evidence submitted to demonstrate discrimination against the Class
Member based on race or color with respect to job assignment in the Covered
Positions or promotion to Co-Manager, Acting Store Manager, Store Manager or
District Director. The Claims Administrator shall total the points applicable to
each eligible Class Member who fills out the Promotion Fund section of the Claim
Form and supplies information related to his or her claim to the Promotion Fund,
determine each eligible Class Member’s proportionate share of the total points,
and allocate each eligible Class Member’s proportionate share of the Promotion
Fund. For example, if the amount available for distribution from the Promotion
Fund to eligible Class Members after the Baseline Promotion Fund Awards are
calculated equals $500,000, the Claims Administrator awarded a total of 10,000
points to eligible Class Members collectively, and 30 points to a particular
eligible Class Member, then that Class

CASE NO. SACV 12-01138 AG (ANx)
36
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




Member would receive an award of $1500, since each point would be worth $50
($500,000 divided by 10,000).
(iii)     Termination/Demotion/Retaliation/Hostile Work Environment
Fund/Emotional Distress Fund (“Termination/Other Fund”): The disbursement of the
Termination/Other Fund portion of the Settlement Fund Account to eligible Class
members shall follow the allocation plan described in this Paragraph 39(b)(iii)
and its subparagraphs. Each Class Member who seeks to receive a monetary award
must fill out the Termination/Other Fund section of the Claim Form.
(1)    Eligibility for Awards: Each Class Member who was involuntarily
terminated during the Covered Time Frame is eligible to submit a claim for a
Baseline Termination/Other Fund Award. That individual is also eligible for a
Discretionary Termination/Other Fund Award. Each Class Member with a claim
solely of discriminatory constructive discharge, demotion, discipline resulting
in loss of pay, retaliation, hostile environment, damage to reputation, or
emotional distress during the Covered time Frame shall not be eligible for a
Baseline Termination/Other Fund Award, but shall be eligible for a Discretionary
Termination/Other Fund Award.
(2)    Baseline Termination/Other Fund Award: $500,000 will be allocated to the
Baseline Termination/Other Fund Award. Each Class Member who was involuntarily
terminated, and submits a timely, valid claim

CASE NO. SACV 12-01138 AG (ANx)
37
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




for recovery shall receive a baseline award. In allocating the Baseline
Termination/Other Fund Awards, the Claims Administrator shall determine a
specific dollar amount that each eligible Class Member who was involuntarily
terminated will receive depending on whether the Class Member was involuntarily
terminated by Defendants during the Covered Time Frame from a Store Manager or
Acting Store Manager position, a Co-Manager position, or a Store Assistant
Manager position. Any unclaimed shares shall be added to the Discretionary
Termination/Other Fund Award.
(3)    Discretionary Termination/Other Fund Award: The Claims Administrator,
after considering information supplied by the Class Members, Class Counsel and
Wet Seal, may, in its discretion, allocate some or all of the remaining
Discretionary Termination/Other Fund to eligible Class Members, after
considering, assigning points to and weighting: (i) length of service with Wet
Seal; (ii) length of service as a manager at Wet Seal; (iii) facts and
documentary evidence that the Class Member was subject to discrimination based
on race or color in termination, demotion, or discipline (resulting in loss of
pay), or was subject to harassment/hostile work environment based on race or
color; (iv) facts and documentary evidence that the Class Member was subject to
retaliation for opposing discrimination based on race or color;
(v) communications by the Class Member with Class Counsel prior to May 8, 2013
concerning claims of discrimination based on race or color in termination,
demotion, or discipline

CASE NO. SACV 12-01138 AG (ANx)
38
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




resulting in loss of pay, harassment/hostile work environment based on race or
color, or retaliation for opposing discrimination based on race or color;
(v) complaints or claims that the Class Member submitted to the EEOC or state
agencies prior to May 8, 2013 that he or she was subject to discrimination based
on race or color in termination, demotion, or discipline (resulting in loss of
pay), harassment or hostile work environment based on race or color, or
retaliation for opposing discrimination based on race or color; (vi) Class
Member’s knowledge that he or she was targeted for termination, demotion or
discipline (resulting in loss of pay) because of race or color; (vii) emotional
distress; (viii) damage to the Class Member’s reputation because the Class
Member made complaints of discrimination, harassment, termination, or hostile
work environment based on race or color, or was retaliated against for opposing
discrimination based on race or color; (ix) a period of unemployment during
which the Class Member was making reasonable efforts to find other employment
and the length of that period; and (x) a finding by the EEOC or state agency
that a violation of Title VII or state antidiscrimination law occurred with
respect to the Class Member. No Class Member who was terminated for unauthorized
taking of Wet Seal’s property, fraud, falsification, assault/battery or other
violence, harassment or discrimination based upon protected group status, or
retaliation against another for exercising protected rights shall be eligible
for a Discretionary Termination/Other Fund Award. The Claims Administrator shall
total the points applicable to all eligible Class Members

CASE NO. SACV 12-01138 AG (ANx)
39
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




who fill out the Termination/Other Fund section of the Claim Form and supply
information related to his or her claim to the Termination/Other Fund, determine
each eligible Class Member’s proportionate share of the total points, and
allocate each eligible Class Member’s proportionate share of the
Termination/Other Fund. For example, if the amount available for distribution
from the Termination/Other Fund to eligible Class Members after the Baseline
Termination/Other Fund Awards are calculated equals $3,080,000, the Claims
Administrator awarded a total of 100,000 points to eligible Class Members
collectively, and 400 points to a particular eligible Class Member, then that
Class Member would receive an award of $12,320, since each point would be worth
$30.80 ($3,080,000 divided by 100,000).
(c)    Tax Allocation: The monetary awards under the Pay Fund and Promotion Fund
shall be allocated Eighty Percent (80%) to lost wages and Twenty Percent (20%)
to interest. The monetary awards under the Termination/Other Fund shall be
allocated Fifteen Percent (15%) to lost wages and Eighty-Five Percent (85%) to
compensatory damages and interest.
(d)    Payment of Taxes and Tax Reporting by the Claims Administrator: The
Claims Administrator shall be responsible for calculating and withholding all
required state and federal taxes and all tax reporting on payments made under
the Settlement. The Claims Administrator shall report all payments for lost
wages on an IRS Form W-2 as payments in settlement of claims for wages.
Therefore, the Claims Administrator shall deduct federal and state income taxes,
the

CASE NO. SACV 12-01138 AG (ANx)
40
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




employee’s share of Social Security and Medicare tax, and any local income or
payroll tax that applies, pursuant to state and federal law, and remit them to
the taxing authorities. The Claims Administrator shall report on an IRS Form
1099-MISC all payments made in settlement of claims for interest, emotional
distress and damage to reputation, and no payroll or tax withholdings shall be
made from these payments. The Participating Class Members and the Class
Representatives shall be responsible for correctly characterizing the settlement
payments for tax purposes and paying any taxes owing on said amounts. However,
the Claims Administrator shall calculate the Employer Payroll Taxes, pay them
from the Settlement Fund and file the appropriate returns with federal, state
and local taxing authorities.
(e)     Due Date for and Details of Settlement Payments: Within fifteen (15)
calendar days after the Settlement becomes Final, the Claims Administrator shall
send the settlement payments to the Participating Class Members via first class
mail and shall issue the payments due to the federal, state and local taxing
authorities. The Claims Administrator shall only issue the checks in the name of
the Participating Class Members or their estates, if applicable. The Claims
Administrator shall include with each check a statement showing the gross amount
of the payment and an itemized statement of all deductions made, including those
for federal and state income taxes, the employee’s share of unemployment, Social
Security and Medicare tax, and any local income or payroll tax that applies.

CASE NO. SACV 12-01138 AG (ANx)
41
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




(f)     Uncashed Checks: If a Participating Class Member’s check is returned to
the Claims Administrator, the Claims Administrator shall make a reasonable
effort to re-mail it to the Participating Class Member at his or her correct
address. It is expressly understood and agreed that the checks for the
individual Settlement payments shall become void and no longer available if not
cashed within 90 days after the initial mailing. The Parties intend to
completely distribute the funds in the Settlement Fund Account. Thus, on the one
hundredth and twentieth (120th) day following the initial mailing of the
Settlement payments, the Claims Administrator shall issue a check in the amount
of uncashed checks to the NAACP and the National Congress of Black Women for
scholarships to students studying retail business management.
(g)    Final Accounting to the Court: Within thirty (30) days of the
distribution of the monies from the Settlement Fund, the Claims Administrator
shall furnish an accounting of all distributions from the Settlement Fund,
including the range of awards, median average award, and mean average award for
each specific Fund, to the Court with copies to Class Counsel and Wet Seal.
40.    Claims Administrator: The Parties have selected Settlement Services Inc.
to serve as the Claims Administrator. The Claims Administrator shall open and
administer a Settlement Fund Account, an interest-bearing account with a unique
Taxpayer Identification Number. If the Court does not grant final approval of
the Settlement Agreement, the Claims Administrator shall return to The Wet Seal

CASE NO. SACV 12-01138 AG (ANx)
42
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




(i) the sum of Five Million Five Hundred Eighty Thousand Dollars ($5,580,000),
representing the full deposit of the Pay Fund, Promotion Fund and
Termination/Other Fund and the sum of One Million Eight Hundred Thousand Dollars
($1,800,000) representing the full deposit of Class Counsel’s attorneys’ fees
and costs, as well as interest that has accrued on the two amounts; and (ii) the
unspent portion of the Claims Administration Fund, as well as interest that has
accrued on that sum. The Claims Administrator shall perform the duties set forth
in this Settlement Agreement.
41.    Class Counsel’s Attorneys’ Fees and Costs
(a)    Plaintiffs will request, and Defendants do not oppose, an award of
attorneys’ fees and costs in the amount of One Million Eight Hundred Thousand
Dollars ($1,800,000), which is twenty-four percent (24%) of the Maximum Payment,
to compensate Class Counsel for all work already performed in this Action to
investigate, prepare, litigate and settle this Action, as well as all work
remaining to be performed in documenting the Settlement, securing Court approval
of the Settlement, administering the Settlement, ensuring that the Settlement is
fairly administered and implemented, monitoring Defendants’ performance under
the Settlement Agreement, and obtaining dismissal of the Action. These fees and
costs are included in the Maximum Payment.
(b)    Class Counsel shall file with the Court their application for an award of
attorneys’ fees and costs no later than thirty (30) days following the

CASE NO. SACV 12-01138 AG (ANx)
43
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




Court’s Order Granting Preliminary Approval. The application shall be posted
simultaneously on the website established by the Claims Administrator designed
to provide information and communications with Class members as provided in
Paragraph 52 in order to permit Class Members to timely object.
(c)    In the event that the Court approves an award of fees and costs for an
amount less than One Million Eight Hundred Thousand Dollars ($1,800,000), then
the difference between $1,800,000 and the approved award shall be allocated to
the Pay Fund, Promotion Fund, and Termination/Other Fund in the same proportions
provided in Paragraph 38 above; that is, 18% to the Pay Fund (Paragraph 38(d)(i)
above), 18% to the Promotion Fund (Paragraph 38(d)(ii) above), and 64% to the
Termination/Other Fund (Paragraph 38(d)(iii) above).
(d)    The Parties agree that a reduction by the Court in the attorneys’ fees
and costs awarded Class Counsel is not a basis for rendering the entire
Settlement voidable or unenforceable. Class Counsel agree to give written
notification within fifteen (15) calendar days of approval by the Court if they
will appeal a reduction in fees and costs awarded.
(e)    Upon Final Approval, the Claims Administrator shall pay the attorneys’
fees and costs awarded by the Court to Class Counsel and issue Class Counsel an
IRS Form 1099-MISC to reflect that payment.



CASE NO. SACV 12-01138 AG (ANx)
44
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




IV.    
MOTION FOR PRELIMINARY APPROVAL
42.    Promptly upon the execution of this Settlement, Plaintiffs shall file a
motion for preliminary approval of the Settlement, applying to the Court for the
entry of an Order:
(a)    Scheduling a Final Approval Hearing on the question whether the proposed
Settlement should be approved as fair, reasonable, and adequate as to the Class;
(b)    Approving as to form and content the proposed Notice to the Class;
(c)    Approving as to form and content the proposed Claim Form and instructions
for Class Members;
(d)    Approving as to form and content the proposed Wet Seal Letter;
(e)    Approving as to form and content the proposed Exclusion Statement;
(f)    Directing the mailing of the Notice, the Claim Form, and the Wet Seal
Letter by first-class mail to the Class Members;
(g)    Preliminarily approving the Settlement;

CASE NO. SACV 12-01138 AG (ANx)
45
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




(h)    Preliminarily certifying the Class for purposes of Settlement only; and
(i)    Approving Bill Lann Lee, Esq., Julie Wilensky, Esq., Shira Wakschlag,
Esq. and Lewis, Feinberg, Lee, Renaker & Jackson, P.C.; Nancy C. DeMis, Esq.,
Susan R. Fiorentino, Esq. and Gallagher, Schoenfeld, Surkin, Chupein & DeMis,
P.C.; Elise Boddie, Esq., ReNika C. Moore, Esq., Ria Tabacco Mar, Esq., and
NAACP Legal Defense & Educational Fund, Inc. as Class Counsel;
(j)    Approving Nicole Cogdell, Kai Hawkins, Myriam Saint-Hilaire, and Michelle
Guider as Class Representatives; and
(k)    Approving Settlement Services, Inc. as the Claims Administrator.
//
//
V.    
NOTICE TO THE CLASS MEMBERS
43.    Within ten (10) calendar days after the Court’s entry of the Order
Granting Preliminary Approval of the Settlement, Wet Seal shall provide the
Claims Administrator (either by uploading to an FTP site or on a computer disk)
with: the (i) names, (ii) last known addresses, (iii) last known telephone
numbers (if any), and (iv) Social Security numbers of the potential Class
Members (i.e.,

CASE NO. SACV 12-01138 AG (ANx)
46
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




those who are designated in Wet Seal’s human resource information system as
“Black or African American” or “Two of More Races” or are otherwise known by Wet
Seal to fall within that definition, along with, for each potential Class
Member, (v) the date of hire and, if applicable, most recent date of rehire by
Wet Seal, (vi) the date of termination from Wet Seal, (vii) the reason code for
termination, (viii) all positions held at Wet Seal since 2007, including job
title and location, as well as the dates worked in each position; (ix) the
number of Work Weeks worked in each Covered Position at a Wet Seal or Arden B.
store during the Covered Time Frame, (x) the dates worked in each Covered
Position during the Covered Time Frame, and (xi) the Class Member’s pay rate as
of December 31 of each year from 2008 through 2012, as reflected in Wet Seal’s
records. The Class list shall be retained by the Claims Administrator and shall
not be shared with Class Counsel. Wet Seal shall also provide to the Claims
Administrator for all other employees in Covered Positions during the Covered
Time Frame with: (i) the date of hire or most recent date of rehire, (ii) the
date of termination from Wet Seal, (iii) the reason code for termination, (iv)
the date of promotion from each store management position, and (v) the
employee’s pay rate as of December 31 of each year from 2008 through 2012.
44.    Within twenty (20) calendar days after receipt of the Class Member
information from Wet Seal, to the extent practicable, the Claims Administrator
shall perform reasonably diligent skip tracing, and mail to all Class

CASE NO. SACV 12-01138 AG (ANx)
47
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




Members, by regular first-class U.S. mail, the Notice, the Claim Form and
instructions, the Wet Seal Letter, and a pre-addressed, postage-paid envelope
(“the Notice Packet”). The Notice, Claim Form, and Wet Seal Letter shall be
provided in the same form as Exhibits “1,” “2,” and “3,” respectively attached
hereto, subject to the Court’s approval. These documents shall be placed in an
envelope which states on the front: “IMPORTANT: DO NOT DISCARD. Please review
the enclosed materials. You may be eligible for payment under a proposed
settlement with Wet Seal.”
45.    The Claims Administrator shall make Claim Forms available to potential
Class Members who submit oral, e-mail or written requests for Claim Forms. The
Claims Administrator shall mail the requested Claim Form via first-class U.S.
mail within two (2) business days after receiving a request.
46.    If Wet Seal, or its Counsel, receives requests for Claim Forms or for
information regarding the Settlement, it shall refer such requestors to the
toll-free number and website address established by the Claims Administrator for
the purpose of administering this Settlement and inform the requestors that any
requests for Claim Forms or information should be directed to the Claims
Administrator.
47.    The Claims Administrator shall retain copies of all written requests for
Claim Forms and all records of oral or e-mail requests for Claim Forms until
such time as it has completed its duties and responsibilities under this
Settlement Agreement.

CASE NO. SACV 12-01138 AG (ANx)
48
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------






VI.    
CLAIM PROCESS
48.    Class Members shall have ninety (90) calendar days from the mailing of
the Notice Packet to mail their Claim Form to the Claims Administrator. Class
Members shall have forty-five (45) calendar days from the mailing of the Notice
Packet to mail their Exclusion Statement. No Claim Forms shall be honored if
postmarked after the deadline to submit claims, except as otherwise mutually
agreed by the Parties or ordered by the Court.
49.    All Claim Forms must be signed under penalty of perjury to be considered
and must attest that the Class Member is “African American” or “Black.” Failure
to file a timely, valid Claim Form, for any reason whatsoever, shall bar the
potential Class Member from having his or her claim considered and from
receiving monetary compensation from the Settlement Fund Account.
50.    Claims may be filed on behalf of deceased Class Members through
representatives of their estates if legally sufficient documentation is
provided. Any claims paid to a deceased Class Member shall be made payable to
the estate of the deceased Class Member.
51.    Class Members who file a Claim Form must notify the Claims Administrator
of any change of address. A failure to notify the Claims

CASE NO. SACV 12-01138 AG (ANx)
49
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




Administrator of a change of address may result in the forfeiture of a monetary
award.
52.    The Claims Administrator shall be available through its toll-free line
and via e-mail through the Claims Website it will establish to provide
information on the settlement and respond to requests from Class Members for
assistance in completing and filing Claim Forms.
53.    The Claims Administrator shall make the determination as to whether a
Claim Form is timely and complete. If a Class Member submits a timely Claim Form
that is rejected by the Claims Administrator as deficient in some material
respect (for example, the Class Member failed to sign it), the Claims
Administrator shall notify the Class Member in writing of the basis for the
deficiency and shall specify the additional information necessary to complete
the Claim Form, if it appears that such additional information would complete
it. The notice of deficiency and request for information shall be sent via first
class mail and inform the Class Member that a response must be returned no later
than fifteen (15) days from the date the request for information was mailed, or
until the end of the ninety (90)-day claims period, whichever comes later. The
Claims Administrator shall also provide the Class Member with Class Counsel’s
contact information in case the Class Member wishes to seek Class Counsel’s
assistance. The Class Member must provide the requested information, signed
under penalty of perjury, to the Claims Administrator by mail with a postmark no
later than the deadline

CASE NO. SACV 12-01138 AG (ANx)
50
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




specified in the notice of deficiency. Such additional information shall be
considered part of the original Claim Form and shall relate back to the original
filing date. The failure of a Class Member to timely respond to the request for
information may result in the denial of the Claim.
54.    The Claims Administrator shall send postcard reminders and second
postcard reminders to Class Members who have not submitted claim forms within
forty-five (45) days and seventy (70) days, respectively, after the Claims
Administrator initially mails the Notice Packet.
55.    The Claims Administrator shall provide Counsel for all Parties with a
weekly report showing the number of Claim Forms and Exclusion Statements
received, and any objections.
56.    For Claim Forms post-marked and received after the filing deadline, the
Claims Administrator shall notify late-filing Class Members that their Claims
are untimely and that they are not eligible for any monetary award. The Claims
Administrator shall also inform late-filing Class Members that they may seek a
reconsideration of the determination that they filed untimely by requesting the
Claims Administrator to reconsider its determination. The Claims Administrator
may reverse its determination that a Claim Form was not timely filed only if the
Class Member proves that the Claim Form was deposited in the United States Mail
on or before the filing deadline and that the untimeliness determination is
erroneous.

CASE NO. SACV 12-01138 AG (ANx)
51
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




57.    The Claims Administrator shall make the determination as to whether a
Class Member is eligible for a monetary award and the amount of such award.
Within ten (10) days of the close of the Claims filing period, the Claims
Administrator shall send all ineligible claimants written notice of their
ineligibility for monetary relief. Any claimants wishing to seek reconsideration
of their ineligibility determinations must do so by returning a written request
for reconsideration to the Claims Administrator by mail with a postmark no later
than twenty-one (21) calendar days from the date of the notice of claim
ineligibility. Failure to file a timely request for reconsideration shall bar a
claimant from challenging a determination of ineligibility. The Claims
Administrator shall resolve the requests for reconsideration based on the
written requests for review and any other documentation or written information
submitted by the claimant, or deemed necessary by the Claims Administrator. The
Claims Administrator may seek further written information from the claimant, Wet
Seal or Class Counsel. The Claims Administrator shall attempt to expeditiously
resolve any requests for reconsideration within thirty (30) calendar days after
the filing of the request for review. The Claims Administrator’s decisions shall
be communicated to the claimant in writing and shall be final and
non-appealable.
58.    Class Counsel may provide the Claims Administrator with evidence that has
a bearing on the awards, and Wet Seal shall provide the Claims Administrator
with the following: (i) evidence that Wet Seal believes substantiates

CASE NO. SACV 12-01138 AG (ANx)
52
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




any Class Member’s Claim; and (ii) evidence that Wet Seal believes reflects a
termination for unauthorized taking of Wet Seal’s property, fraud,
falsification, assault/battery or other violence, harassment or discrimination
based upon protected group status, or retaliation against another for exercising
protected rights. Wet Seal shall provide any such information to Class Counsel
at least fifteen (15) calendar days before Wet Seal submits it to the Claims
Administrator, shall give Class Counsel the opportunity to refute or otherwise
comment on it, and shall re-consider its submission in whole or in part in light
of any contrary evidence that Class Counsel shares with Wet Seal.
59.    Class Counsel and Wet Seal shall reasonably cooperate in providing
information which the Claims Administrator deems reasonably necessary to assist
in determining the eligibility of any Class Member for monetary relief. Wet Seal
or Class Counsel shall attempt to provide such information within fourteen (14)
calendar days after receiving any written request for information from the
Claims Administrator.
60.    Wet Seal agrees that no term of a settlement agreement to which it is a
party with any current or former employee shall operate to limit or preclude a
signatory to such an agreement from providing to the Claims Administrator
pertinent information related to any Class Member’s claim. Any such submission
of information by a signatory should be marked “Confidential” and sent directly
to the Claims Administrator or through the signatory’s private legal counsel to
the

CASE NO. SACV 12-01138 AG (ANx)
53
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




Claims Administrator. Except as expressly provided in this Paragraph, Wet Seal
does not waive the confidentiality term or any other term of any settlement
agreement to which it is a party.
61.    The determinations of the Claims Administrator on whether a Class Member
or claimant is eligible for an award and the amount of any award shall be final
and non-appealable.


VII.    
RESOLUTION OF CLAIM DISPUTES
62.    Each Claim Form shall list: (i) the time period during the Covered Time
Frame that Wet Seal’s records show that the Class Member worked in each Covered
Position; and (ii) the Class Member’s total number of Work Weeks in each Covered
Position during the Covered Time Frame. If a Class Member who receives a Claim
Form wishes to dispute the time period(s) listed on the Claim Form and/or their
total number of Work Weeks, he or she may so notify the Claims Administrator and
produce evidence to the Claims Administrator indicating the dates and/or number
of Work Weeks he or she contends to have worked in a Covered Position during the
Covered Time Frame. Wet Seal shall review its records and provide information to
the Claims Administrator in response to any such disputed claims. Wet Seal’s
records shall be presumed to be accurate. The Claims Administrator shall
evaluate the evidence submitted by the Class Member

CASE NO. SACV 12-01138 AG (ANx)
54
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




and make the final decision as to which dates and/or number of Work Weeks in
each Covered Position should be applied. The determination by the Claims
Administrator shall be final and not subject to further review.
63.    The dispute-resolution procedure described in the preceding Paragraph
shall also apply in cases, if any, in which a person believes that he or she was
wrongly excluded from the Class list.
VIII.    
OBJECTIONS TO THE SETTLEMENT
64.    Class Members who wish to object to the Settlement must submit to the
Claims Administrator, not later than forty-five (45) days after the date that
the Claims Administrator first mails the Notice Packet, a written statement
objecting to the Settlement and setting forth the grounds for the objection.
This statement also must indicate whether the Class Member intends to appear and
object to the Settlement at the Final Approval Hearing. The failure to so
indicate shall constitute a waiver of the right to appear at the hearing, unless
the Court rules otherwise. A Class Member who does not submit an objection in
the manner and by the deadline specified above shall be deemed to have waived
all objections and shall be foreclosed from making any objection to the
Settlement, whether by appeal or otherwise, absent a contrary order of the
Court. Class Members who wish to

CASE NO. SACV 12-01138 AG (ANx)
55
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




object to Class Counsel’s request for attorneys’ fees and costs may do so by
following the same procedure as described above.
65.    The Claims Administrator shall record the date of receipt of the
objection and forward it to both Wet Seal and Class Counsel within two (2)
business days following receipt. The Claims Administrator shall also file the
original objections with the Clerk of the Court no later than five (5) days
prior to the scheduled Final Approval Hearing date. The Claims Administrator
shall retain copies of all written objections until such time as it has
completed its duties and responsibilities under this Settlement Agreement.
IX.    
REQUESTS TO BE EXCLUDED FROM SETTLEMENT
66.    Eligible Class Members who wish to exclude themselves from the Settlement
(“opt out” of the Settlement) must submit to the Claims Administrator, not later
than forty-five (45) days after the date that the Claims Administrator first
mails the Notice Packet, a written, signed, dated “Exclusion Statement,” which
includes the following language:
I understand that I am requesting to be excluded from the class monetary
settlement and that I shall receive no money from the Settlement Fund created
under the Settlement Agreement entered into by Wet Seal. I

CASE NO. SACV 12-01138 AG (ANx)
56
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




understand that if I am excluded from the class monetary settlement, I may bring
a separate legal action seeking damages, but may receive nothing or less than
what I would have received if I had filed a Claim under the class monetary
settlement procedure in this Action. I also understand that I may not seek
exclusion from the class for injunctive relief and that I am bound by the
injunctive provisions of the Settlement Agreement entered into by Wet Seal.
67.    Exclusion Statements may be submitted to the Claims Administrator via
U.S. Mail.
68.    Named Plaintiffs may not submit an Exclusion Statement.
69.    A Class Member who does not complete and submit a timely Exclusion
Statement in the manner and by the deadline specified above shall, if the Court
approves the Settlement, be bound by all terms and conditions of the Settlement
and by the Judgment, regardless of whether he or she submits a Claim Form. An
eligible Class Member who timely submits an Exclusion Statement shall not
participate in, or be bound by, the Settlement or the Judgment in any respect.
Persons who submit an Exclusion Statement shall not be permitted to file
objections to the Settlement or appear at the Final Approval Hearing to voice
any objections to the Settlement

CASE NO. SACV 12-01138 AG (ANx)
57
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




70.    The Claims Administrator shall date stamp the original of any Exclusion
Statement and serve copies on both Wet Seal and Class Counsel within two (2)
business days of receipt of such statement. The Claims Administrator shall also
file the original Exclusion Statements with the Clerk of the Court no later than
five (5) days prior to the date of the Final Approval Hearing scheduled by the
Court. The Claims Administrator shall retain copies of all Exclusion Statements
until such time as it has completed its duties and responsibilities under this
Settlement Agreement.
71.    If an eligible Class Member completes and submits both a Claim Form and
an Exclusion Statement, the Claims Administrator shall contact the Class Member
to obtain clarification of the Class Member’s intent. In the event that the
Claims Administrator is unable to obtain clarification of the Class Member’s
intent by the time of the Final Approval Hearing, it shall be presumed that the
Claim Form is controlling, and such Class Member shall remain a member of the
Class, be paid a settlement payment pursuant to the Claim Form, and be bound by
the terms of the Settlement.
72.    Eligible Class Members who do not submit either a valid and timely Claim
Form or a valid and timely Exclusion Statement shall be bound by all of the
terms of the Settlement and the release set forth herein.


X.        

CASE NO. SACV 12-01138 AG (ANx)
58
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




RESCISSION OF CLASS MEMBER EXCLUSION STATEMENTS
73.    The Parties recognize that some Class Members who initially submit an
Exclusion Statement may, upon further reflection, wish to withdraw or rescind
such Exclusion Statement. The Parties agree that Class Members shall be
permitted to withdraw or rescind their Exclusion Statements by submitting a
“Rescission of Exclusion Statement” to the Claims Administrator. The Rescission
of Exclusion Statement shall include the following language:
I previously submitted an Exclusion Statement seeking exclusion from the class
monetary settlement. I have reconsidered and wish to withdraw my Exclusion
Statement. I understand that by rescinding my Exclusion Statement, I may be
eligible to receive an award from the Settlement Fund and may not bring a
separate legal action against Wet Seal seeking damages.
74.    A Class Member submitting such a Rescission of Exclusion Statement shall
sign and date the Statement and cause it to be delivered to the Claims
Administrator no later than the deadline for filing a Claim Form specified in
the Preliminary Approval Order. The Claims Administrator shall stamp the date
received on the original of any Rescission of Exclusion Statement and serve
copies on Counsel for Wet Seal and Class Counsel no later than (2) business days
after

CASE NO. SACV 12-01138 AG (ANx)
59
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




receipt thereof and shall file the date-stamped originals with the Clerk of the
Court no later than five (5) business days prior to the date of the Final
Approval Hearing scheduled by the Court. The Claims Administrator shall retain
copies of all Rescissions of Exclusion Statements until such time as the Claims
Administrator is relieved of its duties and responsibilities under this
Settlement Agreement.
XI.    
RIGHT OF REVOCATION
75.    If eighty (80) or more of the Class Members validly elect not to
participate in the Settlement by filing an Exclusion Statement, Defendants shall
have the right to rescind the Settlement and all actions taken in its
furtherance will be null and void. Defendants must exercise this right within
ten (10) days after the Claims Administrator notifies the Parties of the valid
elections not to participate received, which the Claims Administrator shall do
within ten (10) days after the deadline for submission of the Exclusion
Statements. The Parties agree that neither side shall solicit or encourage
opt-outs or exclusions from the Settlement.
XII.    
ADDITIONAL BRIEFING AND FINAL APPROVAL

CASE NO. SACV 12-01138 AG (ANx)
60
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




76.    As soon as practicable following the deadline for the filing of Claim
Forms, Class Counsel shall file with the Court a motion for final approval of
the Settlement and a memorandum in support of their motion. Plaintiffs’ Counsel
shall prepare the motion for final approval and provide Defendants’ Counsel the
opportunity to review and comment on the motion before it is filed.
77.    At the time that Plaintiffs file their motion for final approval of the
Settlement, Class Counsel shall provide the Court with a declaration executed by
the Claims Administrator, specifying the due diligence the Claims Administrator
has undertaken with regard to the mailing of the Notice; verifying its
settlement administration costs; and reporting on the number of claims,
objections, disputes (and status), Exclusion Statements submitted, median claim
value, and amounts to be paid to each Class Member who is receiving funds from
the Settlement Fund.
78.    Not later than five (5) court days before the Final Approval Hearing, the
Parties may file, jointly or separately, a reply in support of the motion for
final approval of the Settlement, in the event any opposition to the motion for
final approval has been filed. Likewise, Plaintiffs and Class Counsel may file a
supplemental memorandum in support of their motion for attorneys’ fees and costs
reflecting any additional fees and costs incurred after the filing of the
motion, or a reply in support of their motion in the event that any opposition
to their motion for fees and costs has been filed. Defendants will not oppose
this supplemental or reply memorandum.

CASE NO. SACV 12-01138 AG (ANx)
61
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




79.    At or before the Final Approval Hearing, the parties shall present a
Judgment for the Court’s entry in accordance with the terms of the Settlement.
After entry of the Judgment, the Court will have continuing jurisdiction over
the Action and the Settlement solely for purposes of enforcing the Settlement,
addressing settlement administration matters, and addressing such post-Judgment
matters as may be appropriate under court rules or applicable law.
80.    Upon filing Plaintiffs’ motion for final approval of the Settlement,
Plaintiffs shall submit a proposed Order or Orders:
(a)    Approving the Settlement, adjudging the terms thereof to be fair,
reasonable, and adequate, and directing consummation of its terms and
provisions;
(b)    Approving Class Counsel’s application for an award of attorneys’ fees and
reimbursement of costs;
(c)    Certifying the Class for settlement purposes only; and
(d)    Permanently enjoining all Class Representatives and Class Members (other
than those who timely filed Exclusion Statements) from prosecuting against the
Released Parties any and all Released Claims as defined in Paragraph 81 below.
XIII.    
RELEASE OF CLAIMS

CASE NO. SACV 12-01138 AG (ANx)
62
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




81.    Claims Released by Class Representatives and Class Members: Upon the
Court’s final approval of the Settlement, and except as to such rights or claims
as may be created by the Settlement, the Class Representatives and the Class
Members (other than those who file Exclusion Statements) hereby release and
discharge all known and unknown “Released Claims” against the “Released
Parties.” The “Released Parties” are: (i) the Defendants, (ii) all of their
former and present parents, subsidiaries, and affiliates, and (iii) the current
and former officers, directors, employees, partners, shareholders, agents,
insurers, predecessors, successors, assigns, and legal representatives of all
entities and individuals listed in (i) and (ii). The “Released Claims” are any
and all claims that are asserted in or could have been asserted in Plaintiffs’
First Amended Complaint, to the fullest extent permitted by law, during the
period from May 8, 2008 through the date of Preliminary Approval, including
those related to: (i) allegations of discrimination and harassment against
African-American and Black store management employees based on race and/or color
with respect to compensation, selection, promotion, job assignments, demotion,
discipline, actual and constructive termination, and other terms and conditions
of employment; and/or (ii) allegations of retaliation against African-American
and Black store management employees for opposition to discrimination or
harassment based on race or color. The Released Claims include claims for
damages and equitable relief of every nature, including but not limited to back
pay, front pay, reinstatement, instatement, benefits, emotional distress, and

CASE NO. SACV 12-01138 AG (ANx)
63
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




other compensatory damages, damage to reputation, liquidated damages, penalties,
interest, and punitive damages. The Released Claims may have arisen under 42
U.S.C. § 1981, Title VII of the Civil Rights Act of 1964 (42 U.S.C. § 2000e et
seq.), and all other federal, state and local laws.
82.    Waiver of Unknown Claims: As to the Released Claims against the Released
Parties, the Class Representatives and Class Members each waive all rights and
benefits afforded by Section 1542 of the Civil Code of the State of California,
and do so understanding the significance of that waiver. Section 1542 provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
XIV.    
EFFECT OF DENIAL OF COURT APPROVAL
83.    If the Court does not grant final approval of the Settlement, or if the
Court’s final approval of the Settlement is reversed or materially modified on

CASE NO. SACV 12-01138 AG (ANx)
64
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




appellate review, then this Settlement will become null and void. In such case,
the Settlement shall not be used or be admissible in any subsequent proceedings,
either in this Court or in any other Court or forum.
XV.    
PARTIES’ AUTHORITY
84.    The respective signatories to the Settlement represent that they are
fully authorized to enter into this Settlement and bind the respective Parties
to its terms and conditions.
XVI.    
MUTUAL FULL COOPERATION
85.    The Parties agree to cooperate fully with each other to accomplish the
terms of this Settlement, including but not limited to executing such documents
and taking such other actions as may reasonably be necessary to implement the
terms of the Settlement. The Parties shall use their best efforts, including all
efforts contemplated by this Settlement and any other efforts that may become
necessary by order of the Court, or otherwise, to effectuate the terms of the
Settlement.

CASE NO. SACV 12-01138 AG (ANx)
65
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




86.    The Parties agree that they will not discourage Class Members from
submitting Claim Forms or encourage Class Members to submit Exclusion Statements
or to file objections to the Settlement.


XVII.    
NO PRIOR ASSIGNMENTS
87.    The Parties represent, covenant, and warrant that they have not directly
or indirectly assigned, transferred, encumbered, or purported to assign,
transfer, or encumber to any person or entity any portion of any liability,
claim, demand, action, cause of action, or right released and discharged in this
Settlement.
XVIII.    
NO ADMISSION OF LIABILITY
88.    Nothing contained in this Settlement shall be construed or deemed an
admission of liability, culpability, negligence, or wrongdoing on the part of
Defendants. All of the Parties entered into this Settlement with the intention
to avoid further disputes and litigation, and the attendant inconvenience and
expense. This Settlement shall be inadmissible in evidence in any proceeding,
except an action or proceeding to approve, interpret, or enforce its terms.

CASE NO. SACV 12-01138 AG (ANx)
66
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




XIX.    
NO WAIVER OF ENFORCEMENT OF ARBITRATION AGREEMENTS
89.    Nothing contained in this Settlement Agreement constitutes a waiver of
any term of or application of any Mutual Agreement to Arbitrate or other
arbitration agreement to which a current or former employee of Defendants is a
party, other than that signing a Mutual Agreement to Arbitrate does not preclude
anyone from being included in the Class for purposes of this Settlement or
enforcement of its provisions.
XX.    
ENFORCEMENT ACTIONS
90.    In the event that one or more of the Parties institute any legal action
or arbitration (not including the dispute resolution process described in
Paragraph 35(s)) against any other Party or Parties to enforce the provisions of
this Settlement, or to declare rights and/or obligations under this Settlement,
the successful Party or Parties shall be entitled to seek an order providing
that the unsuccessful Party or Parties pay the successful Party or Parties’
reasonable attorneys’ fees and costs, including expert witness fees incurred in
connection with any enforcement actions, on the basis that the enforcement
action is objectively frivolous, unreasonable, or without foundation.

CASE NO. SACV 12-01138 AG (ANx)
67
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




XXI.    
NOTICES
91.    Unless otherwise specifically provided herein, all notices, demands, or
other communications given hereunder shall be in writing and shall be deemed to
have been duly given as of the third (3rd) business day after mailing by United
States first-class mail, return receipt requested, addressed as follows:


To the Class:

Bill Lann Lee
LEWIS, FEINBERG, LEE, RENAKER & JACKSON, P.C.
476 9th Street
Oakland, CA 94607


To Defendants:
    
Nancy L. Abell
    PAUL HASTINGS LLP
    515 South Flower Street, 25th Floor
    Los Angeles, CA 90071
XXII.    
CONSTRUCTION
92.    The Parties agree that the terms and conditions of this Settlement
Agreement are the result of lengthy, intensive, arm’s-length negotiations
between the Parties, and that this Settlement Agreement shall not be construed
in

CASE NO. SACV 12-01138 AG (ANx)
68
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




favor of or against any Party by reason of the extent to which any Party or his,
her, or its Counsel participated in its drafting.
XXIII.    
CAPTIONS AND INTERPRETATIONS
93.    Paragraph titles or captions contained in this Settlement Agreement are a
matter of convenience and for reference, and in no way define, limit, extend, or
describe the scope of this Settlement Agreement or any provision.
XXIV.    
MODIFICATION
94.    This Settlement Agreement may not be changed, altered, or modified,
except in writing and signed by the Parties, and approved by the Court. This
Settlement Agreement may not be discharged except by performance in accordance
with its terms or by a writing signed by the Parties.
XXV.    
INTEGRATION CLAUSE
95.    This Settlement Agreement contains the entire agreement between the
Parties relating to the resolution of the Action. All prior or

CASE NO. SACV 12-01138 AG (ANx)
69
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




contemporaneous agreements, understandings, representations, and statements,
whether oral or written and whether by a Party or such Party’s legal counsel,
are merged in this Settlement Agreement. No rights under this Settlement
Agreement may be waived except in writing.
XXVI.    
BINDING ON ASSIGNS
96.    This Settlement Agreement shall be binding upon and inure to the benefit
of the Parties and their respective heirs, trustees, executors, administrators,
successors, and assigns.
XXVII.    
CLASS COUNSEL SIGNATORIES
97.    It is agreed that because the members of the Class are so numerous, it is
impossible or impractical to have each Class Member execute this Settlement
Agreement. The Notice, Exhibit “1,” shall advise all Class Members of the
binding nature of the release. Excepting only the Class Members who timely
submit an Exclusion Form, this Settlement Agreement shall have the same force
and effect as if it were executed by each Class Member.

CASE NO. SACV 12-01138 AG (ANx)
70
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




XXVIII.    
COUNTERPARTS
98.    This Settlement Agreement may be executed in counterparts, and when each
Party has signed and delivered at least one such counterpart, each counterpart
shall be deemed an original, and, when taken together with other signed
counterparts, shall constitute one Settlement Agreement, which shall be binding
upon and effective as to all Parties.
XXIX.    
WAIVER OF APPEALS
99.    The Parties agree to waive all appeals from the Court’s final approval of
this Settlement, unless the Court materially modifies the Settlement Agreement;
provided, however, that Plaintiffs may appeal any reduction in the attorneys’
fee award. Any reduction in the award of attorney’s fees and costs will not,
however, constitute a material modification of the Settlement Agreement and will
not be grounds to void the Settlement.
XXX.    
CLASS CERTIFICATION

CASE NO. SACV 12-01138 AG (ANx)
71
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




100.    The Parties agree that the stipulation for Class Certification is for
settlement purposes only, and if for any reason the Settlement is not approved,
the stipulation will be of no force or effect. The Parties agree that
certification for settlement purposes under the lenient standard applied to
settlements is in no way an admission that class certification is proper under
the more stringent standard applied for litigation purposes, and that evidence
of this limited stipulation for settlement purposes only will not be deemed
admissible in this or any other proceeding.
//
//
//
XXXI.    
NO TAX ADVICE
101.    Neither Class Counsel nor Counsel for Defendants intend anything
contained herein to constitute legal advice regarding the taxability of any
amount paid hereunder, nor shall it be relied upon as such.
XXXII.    
COMMUNICATIONS

CASE NO. SACV 12-01138 AG (ANx)
72
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




102.    If Counsel for any of the Parties receives an inquiry about the
Settlement from the media, Counsel may respond only after the motion for
preliminary approval has been filed and may only discuss the terms of the
Settlement or information contained in documents filed in this case. If Wet Seal
receives an inquiry about the Settlement from the media, its representative(s)
may respond to the inquiry with information about its diversity and inclusion
initiatives or by reference to the Preliminary Approval Motion and Settlement
Agreement on file with the Court. Before the date on which the Parties file
their motion for preliminary approval of the Settlement, the Parties and their
Counsel shall not initiate any contact with Class Members about the Settlement,
except that Class Counsel, if contacted by a Class Member, may respond that a
settlement has been reached and that the details shall be communicated in a
forthcoming Court-approved notice. This Paragraph does not apply to
communications between Class Counsel and the Named Plaintiffs or other
individuals with whom they have entered into a retention agreement.
XXXIII.    
TERM OF SETTLEMENT AGREEMENT


103.    The Term of the Settlement Agreement shall be three (3) years from the
date of Preliminary Approval.

CASE NO. SACV 12-01138 AG (ANx)
73
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




XXXIV.    
COURT’S RETENTION OF JURISDICTION


104.    The Settlement Agreement shall be entered as an order of the Court. The
Court shall retain jurisdiction during the term of the Settlement Agreement to
enforce its provisions and to resolve disputes under the Settlement Agreement.
XXXV.    
NOTICE OF SATISFACTION OF JUDGMENT


105.    Class Counsel shall file with the Court a notice of satisfaction of
judgment in a form acceptable to Defendants within ten (10) days after the last
of the following occurs: Wet Seal deposits with the Claims Administrator the
Maximum Payment required to fulfill its obligation under this Settlement
Agreement and the Claims Administrator submits its final accounting to the
parties reflecting that checks were issued and mailed to all Class Members who
submitted timely and valid Claim Forms pursuant to this Settlement.
//
//
//
//

CASE NO. SACV 12-01138 AG (ANx)
74
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




XXXVI.    
NO ADMISSION OF LIABILITY
106.    Nothing contained in this Settlement shall be construed or deemed an
admission of liability, culpability, negligence, or wrongdoing on the part of
Defendants. All of the Parties entered into this Settlement Agreement with the
intention to avoid further disputes and litigation, and the attendant
inconvenience and expense. This Settlement Agreement shall be inadmissible in
evidence in any proceeding, except an action or proceeding to approve,
interpret, or enforce its terms.








[Remainder of page intentionally left blank.]

CASE NO. SACV 12-01138 AG (ANx)
75
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------












DATED: May 8, 2013




EXECUTED BY PLAINTIFFS AND CLASS REPRESENTATIVES: 





By:
NICOLE COGDELL




By:
KAI HAWKINS




By:
MYRIAM SAINT-HILAIRE




By:
MICHELLE GUIDER
























EXECUTED ON BEHALF OF DEFENDANTS:




CASE NO. SACV 12-01138 AG (ANx)
76
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------








DATED: May 8, 2013
 

By:
STEVEN H. BENRUBI
EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER OF THE WET SEAL, INC., who
is authorized to sign on behalf of THE WET SEAL, INC., THE WET SEAL RETAIL,
INC., WET SEAL GC, INC., AND WET SEAL GC, LLC




 
 


CASE NO. SACV 12-01138 AG (ANx)
77
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------






DATED: May 8, 2013




BILL LANN LEE
JULIE WILENSKY
SHIRA WAKSCHLAG
LEWIS, FEINBERG, LEE,
RENAKER & JACKSON, P.C. 


By:
BILL LANN LEE


ELISE C. BODDIE
RENIKA C. MOORE
RIA TABACCO MAR
NAACP LEGAL DEFENSE AND EDUCATIONAL FUND, INC.


By:
RENIKA C. MOORE


NANCY C. DEMIS
SUSAN R. FIORENTINO
GALLAGHER SCHOENFELD SURKIN CHUPEIN AND DEMIS P.C.


By:
NANCY C. DEMIS


Attorneys for Plaintiffs
NICOLE COGDELL, KAI HAWKINS, MYRIAM SAINT-HILAIRE, MICHELLE GUIDER, AND THE
PROPOSED CLASS


CASE NO. SACV 12-01138 AG (ANx)
78
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------






DATED: May 8, 2013


NANCY L. ABELL
JAMES P. CARTER
LISA M. PAEZ
HILLARY J. BACA
PAUL HASTINGS LLP
 

By:
NANCY L. ABELL
Attorneys for Defendants
THE WET SEAL, INC., THE WET SEAL RETAIL, INC., WET SEAL GC, INC., AND WET SEAL
GC, LLC








CASE NO. SACV 12-01138 AG (ANx)
79
SETTLEMENT AGREEMENT AND
JOINT STIPULATION




--------------------------------------------------------------------------------




EXHIBIT 1


IN THE UNITED STATES DISTRICT COURT


FOR THE CENTRAL DISTRICT OF CALIFORNIA


____________________________________
)
NICOLE COGDELL, et al.,            )
)    Case No. SACV 12-01138 AG (ANx)
Plaintiffs,        )
)    Honorable Andrew J. Guilford
v.                )
)
THE WET SEAL, INC., et al.,        )
)
Defendants.        )
____________________________________)




NOTICE OF PROPOSED SETTLEMENT OF EMPLOYMENT DISCRIMINATION CLASS ACTION




TO:
All African-American and/or Black persons who worked in Wet Seal and Arden B.
stores as Store Assistant Managers, Co-Managers, Acting Store Managers, and
Store Managers at any time from May 8, 2008 to [DATE], 2013.





A FEDERAL COURT HAS AUTHORIZED THIS NOTICE. PLEASE READ IT CAREFULLY. IT
CONTAINS IMPORTANT INFORMATION THAT MIGHT AFFECT YOUR LEGAL RIGHTS. THIS IS NOT
A SOLICITATION FROM A LAWYER. YOU HAVE NOT BEEN SUED.






NOTICE SUMMARY


The Court has preliminarily approved a proposed Settlement of an employment
discrimination class action lawsuit against The Wet Seal, Inc. (“Wet Seal” or
“Defendants”). The Class consists of all African-American and/or Black persons
who worked as store management employees (Store Assistant Managers, Co-Managers,
Acting Store Managers, and Store Managers) at Wet Seal and Arden B. stores at
any time from May 8, 2008 to [DATE], 2013. What the Settlement will provide if
approved by the court is summarized in this Notice.


What is the Lawsuit about?



--------------------------------------------------------------------------------






Four Named Plaintiffs brought this class action lawsuit on behalf of themselves
and a class of similarly situated current and former Wet Seal employees,
alleging that Wet Seal discriminated against African-American store management
employees. The Named Plaintiffs are Nicole Cogdell, Kai Hawkins, Myriam
Saint-Hilaire, and Michelle Guider; they are all African Americans who worked as
store management employees at Wet Seal or Arden B. stores. The Plaintiffs claim
that Wet Seal had a policy and practice of discriminating against
African-American store management employees who worked at Wet Seal and Arden B.
stores, in violation of 42 U.S.C. § 1981 and Title VII of the Civil Rights Act
of 1964. They allege that a policy of discrimination was adopted by the
then-senior executives of the company, and resulted in targeting of
African-American employees for demotion or termination, creation of a hostile
work environment and denial of pay and promotions for African Americans because
of their race and/or color.


Why did I get this Notice package?


Wet Seal's records indicate that you may be African American and/or Black and
worked as a store management employee (Store Assistant Manager, Co-Manager,
Acting Store Manager, or Store Manager) in a Wet Seal or Arden B. store at some
time from May 8, 2008 to [DATE], 2013.


The Court approved this Notice to be sent to you because, if you fall within
that group, you have a right to know about the Settlement and about all of your
options before the Court decides whether to approve the Settlement. You can
decide to object to the Settlement, or to object to the award of attorneys' fees
and costs, or to “opt out” of the Settlement entirely in order to bring your own
case. If the Court approves the Settlement, and after any appeals are resolved,
the settlement will be implemented. This Notice package describes the lawsuit,
the Settlement, your legal rights, what monetary relief is available, who is
eligible for such relief, and how to get it.


What is the Proposed Settlement?


The Settlement provides injunctive relief and money damages. Wet Seal, through
its new Chief Executive Officer and new Board of Directors, has collaborated on
this mutually beneficial settlement as a reflection of its commitment to
diversity and inclusion. Injunctive relief means that Wet Seal's commitment to
changes and enhancements to its policies and practices ensure that its policy of
equal employment opportunity is available to all and that African-American and
other store management employees are not discriminated against on the basis of
race and/or color. These include: creating and implementing new job selection
criteria and procedures for store management and district director positions,
posting store management and district director positions, providing all
employees with regular non-discrimination training, partnering with
organizations dedicated to the advancement and well-being of African Americans
and other groups, and implementing a new Human Resources field compliance team.
Wet Seal has implemented many of these actions during 2013. The Diversity and
Inclusion Council that it formed and commits to continue is expected to play an
important role in Wet Seal's diversity initiatives. Wet Seal will designate an
officer to monitor and ensure proper implementation of the Settlement, will
maintain records relating to the terms of the Settlement, and will provide
semi-annual Progress Reports to Class Counsel for three years.


The Settlement also provides that Wet Seal will pay monetary relief totaling
$7,500,000. A total of approximately $5,580,000 will be divided among eligible
Class Members who file



--------------------------------------------------------------------------------




claims with the Claims Administrator and whose claims are approved. Subject to
Court approval, the costs of administering the distribution of monetary awards
to Class Members and attorneys' fees and costs for the prosecution of the case
will be paid out of the remainder.


What happens next?


The Court has scheduled a hearing on final approval of the Settlement and on the
motion for attorneys' fees and expenses. The hearing, before United States
District Judge Andrew J. Guilford, has been scheduled for November 18, 2013, at
10:00 AM, at the United States District Court for the Central District of
California, 411 West Fourth Street, Room 1053, Santa Ana, CA 92701-4516, in
Courtroom 10D, or in the courtroom then occupied by Judge Guilford.


Any objections to the Settlement or to the motion for attorneys' fees and costs
must be sent in writing to the Court, Class Counsel, and Wet Seal's Counsel.
Section V of the Notice describes how to object.
    
How do I find out more about the Settlement?


Additional information regarding the Settlement, including the full Settlement
Agreement and Joint Stipulation (the “Settlement”), briefs filed regarding the
Settlement, and the Class Counsel's motion for attorneys' fees and costs, is
available at Class Counsel's website: www.lewisfeinberg.com and the case
website: http://wetsealdiscrimination.com.


Further information may be obtained by contacting Class Counsel at (866)
276-5221.


PLEASE READ THIS NOTICE CAREFULLY AND COMPLETELY.
IF YOU ARE A MEMBER OF THE CLASS TO WHOM THIS NOTICE IS ADDRESSED, THE
SETTLEMENT WILL AFFECT YOUR RIGHTS.


IF YOU ARE IN FAVOR OF THE SETTLEMENT AND SEEK COMPENSATION, YOU MUST SUBMIT A
CLAIM FORM. IF YOU ARE NOT IN FAVOR OF THE SETTLEMENT, YOU MAY OBJECT TO AND/OR
OPT OUT OF THE SETTLEMENT.



--------------------------------------------------------------------------------




Your Legal Rights and Options in the Settlement:
You Can Submit a Claim Form


(must be postmarked by October 8, 2013)
If you wish to recover monetary damages, you must fill out, sign, and submit a
claim form (included with this Notice) to the Claims Administrator.
You Can Object


(must be postmarked by August 25, 2013)
If you wish to object to any part of the Settlement, you may write to the Court,
Class Counsel, and Defendants' Counsel about why the Settlement should not be
approved. If you object, you can still submit a Claim Form.


Objections are discussed further below.
You Can Opt Out


(must be postmarked by August 25, 2013)
If you wish to opt out of the monetary relief provisions of the Settlement in
order to bring your own case, you must fill out, sign, and submit an opt-out
statement to the Claims Administrator. If you opt out, you cannot submit a Claim
Form.
You Can Rescind Your Opt Out


(must be postmarked by October 8, 2013)
If you change your mind about opting out of the monetary relief provisions of
the Settlement, you must fill out, sign, and submit a Rescission statement to
the Claims Administrator. If you rescind your opt out, you can submit a Claim
Form
You Can Attend the Final Approval Hearing for the Court to Decide Whether to
Approve the Settlement


(to be held on November 18, 2013 at 10:00 AM)
If you have submitted a written objection to the Settlement to the Court, Class
Counsel, and Wet Seal's Counsel, you may (but do not have to) attend the Final
Approval Hearing at which the Court will decide whether to approve the
Settlement and present your objections to the Court. You may attend the Final
Approval Hearing even if you do not file a written objection, but you will only
be allowed to speak at the hearing if you file written comments in advance,
except by leave of the Court.






































--------------------------------------------------------------------------------




These rights and options-and the deadlines to exercise them-are explained in
this Notice.


•
The Court in charge of this case still has to decide whether to approve the
Settlement. Payments will be made only if the Court approves the Settlement,
unless someone appeals the approval order. If that happens, payment will only be
made if the appellate court approves the Settlement.



•
Further information regarding the lawsuit and this Notice may be obtained by
contacting Class Counsel at the number listed above.



•
Additional information regarding the Settlement, including the briefs filed
regarding the Settlement and the motions for attorneys' fees and costs, is
available at Class Counsel's website: www.lewisfeinberg.com and the case
website: http://wetsealdiscrimination.com.














































































--------------------------------------------------------------------------------




TABLE OF CONTENTS


I.
INTRODUCTION                                    1



1.
Potential Outcome of the Action                        1



2.
Attorneys' Fees and Costs Sought in the Action                2



II.
INJUNCTIVE RELIEF - HOW WILL WET SEAL CHANGE?            2



3.
What injunctive relief does the Settlement provide?                2



4.
Can I get out of the injunctive relief provisions of the settlement?        3



III.
MONETARY RELIEF - WHAT YOU GET                        3



5.
What monetary relief does the Settlement provide?                3



6.
How much will my payment be?                        4



7.
How can I get a payment?                            6



8.
When would I get my payment?                        6



9.
What happens if the Settlement is terminated?                6



10.
Can I get out of the monetary provisions of the Settlement?            7



IV.
THE LAWYERS REPRESENTING YOU                        8



11.
Do I have a lawyer in the case?                        8



12.
How will the lawyers be paid?                        8



V.
OBJECTING TO THE SETTLEMENT                        8



13.
How do I tell the Court that I don't like the Settlement?            8



VI.
THE COURT'S FINAL APPROVAL HEARING                    9



14.
When and where will the Court decide whether to approve the Settlement?    9



15.
Do I have to come to the hearing?                        9



16.
May I speak at the hearing?                            10



VII.
IF YOU DO NOTHING                                10



17.
What happens if I do nothing at all?                        10



VIII.
GETTING MORE INFORMATION                            10



18.
Are there more details about the Settlement?                    10




--------------------------------------------------------------------------------






19.
How do I get more information?                        10




















































































































--------------------------------------------------------------------------------






I.
INTRODUCTION



In this lawsuit (the “Action”), Plaintiffs allege that Wet Seal engaged in a
policy and practice of discriminating against African-American store management
employees (Store Assistant Managers, Co-Managers, Acting Store Managers, and
Store Managers) at Wet Seal and Arden B. stores from May 8, 2008 to [DATE],
2013, in violation of 42 U.S.C. § 1981 and Title VII of the Civil Rights Act of
1964. The Plaintiffs allege that this policy was adopted by then-senior
executives of the company and resulted in the targeting of African-American
store management employees for termination because of their race and/or color.
Plaintiffs also alleged African-American store managers were denied equal pay
and promotions. Wet Seal disputes the allegations of the Complaint and has
vigorously defended the Action. Copies of the Complaint and other documents
filed in the Action are available online at www.lewisfeinberg.com and
http://wetsealdiscrimination.com.


You are receiving this Notice because Wet Seal's records indicate that you may
be a Class Member. As explained more fully below, as a Class Member, you will
give up your right to bring your own lawsuit regarding claims that are or could
have been alleged in this action unless you opt out of this case. If you opt
out, however, you will not be able to receive any money from the Settlement in
this case. Therefore it is very important that you carefully read this Notice.
You cannot opt out of the injunctive relief provisions of this Settlement if it
is approved by the Court.
The purpose of this Notice is to inform you of the injunctive and monetary
relief provided in the Settlement; the claims procedure you need to follow to
receive your award; the rights you are releasing by submitting a claim for a
monetary award; your right to exclude yourself or “opt-out” from the damages
portion of the Settlement; and your right to object to the Settlement.
The injunctive relief provided in the Settlement is intended to benefit Class
Members and future African-American and Black employees of Wet Seal. Monetary
relief is only available to those Class Members who submit claim forms and whom
the Claims Administrator determines are eligible for an award of monetary
relief. In order to benefit from the injunctive relief, you do not need to take
any action.


1.
Potential Outcome of the Action



If the case is not settled, then the litigation against Wet Seal will continue.
The possible result ranges from no relief at all to a judgment or verdict
against Wet Seal, which could be more or less than the relief under the
Settlement. Throughout this lawsuit, the Plaintiffs and Wet Seal have disagreed
on both liability and damages, whether the case should proceed as a class
action, and the appropriate injunctive and/or monetary relief.


Wet Seal has denied and continues to deny the claims and contentions alleged by
the Plaintiffs, that they are liable at all to the Class, and that the Class has
suffered any damages for which Wet Seal is be legally responsible. Nevertheless,
Wet Seal has taken into account the desirability of resolving pending claims,
along with the uncertainty and risks inherent in any litigation, and has
concluded that it is desirable that the case be fully and finally settled on the
terms and conditions set forth in the Settlement, particularly because the
events at issue predate the arrival of Wet Seal's new Chief Executive Officer
and Board of Directors and the injunctive relief aligns with the Company's
current diversity initiatives.





--------------------------------------------------------------------------------




The Plaintiffs and their attorneys, who are experienced in litigating employment
discrimination class actions, believe that they have strong claims against Wet
Seal. However, they recognize that there is uncertainty, delay, and risk in any
litigation. In addition, they understand that even if they win the case, they
could recover less than the Settlement amount or the scope of injunctive relief
set forth in the Settlement, and that any recovery could be delayed for as much
as several years. As a result, the Plaintiffs and their attorneys have concluded
that it is desirable to settle the case on the terms set forth in the
Settlement.


2.
Attorneys' Fees and Costs Sought in the Action



Wet Seal will not oppose Class Counsel's application for attorneys' fees and
costs of up to $1,800,000. This includes all fees and costs for the
investigation, preparation, litigation, and settlement of this Action, including
future monitoring of the Settlement. Class Counsel will file with the Court an
application for attorneys' fees and costs no later than July 10, 2013. The
application will be posted on the website established by the Claims
Administrator so that Class Members can timely object if they wish.


II.
INJUNCTIVE RELIEF - HOW WILL WET SEAL CHANGE?



3.
What injunctive relief does the Settlement provide?



As part of the Settlement, Wet Seal will make certain changes to its employment
practices to enhance equal employment opportunity at Wet Seal. Wet Seal will use
best efforts to implement the relief described below as soon as reasonably
possible. The Court will enforce the provisions of the Settlement for the Term
of the Settlement, which is three years.


The summary below does not include all of the changes that the Settlement will
require Wet Seal to make. The full version of the Settlement is available at
Class Counsel's website: www.lewisfeinberg.com and the case website:
http://wetsealdiscrimination.com.


Among the key changes that Wet Seal has agreed to make or continue as part of
the Settlement are the following:


•
Post store management and District Director openings and track applications to
ensure diversity in applications and hiring;

•
Expand Wet Seal's human resources department and enhance its internal complaint
process to effectively investigate complaints of discrimination;

•
Retain and work with experts to develop updated job-related hiring, promotion,
and compensation policies and practices;

•
Retain and work with experts to develop performance evaluation tools for store
management employees;

•
Ensure that marketing materials include African Americans, of various skin
tones, to reflect diversity in its marketing materials; and

•
Maintain a Diversity and Inclusion Council made up of a diverse group of current
employees that will advise the company on topics including equal employment in
recruiting, hiring, and compensation.



4.
Can I get out of the injunctive relief provisions of the settlement?



No. You may not “opt out” of the injunctive relief provisions of the Settlement
if it is approved by the Court. This means that a Class Member cannot bring a
separate class action for



--------------------------------------------------------------------------------




injunctive relief, but could bring a claim for individual injunctive relief,
such as reinstatement for wrongful termination. However, you may opt out of the
monetary relief provisions of the Settlement, as described in Section III below.


III.
MONETARY RELIEF - WHAT YOU GET



5.
What monetary relief does the Settlement provide?



The Settlement provides a total of $7,500,000 for monetary relief that the Court
will distribute for three purposes: damages awards for Class Members who file
claims and whose claims are approved; money paid to the Claims Administrator to
give Notice to the Class and for administering the claims process; and an award
of fees and costs to Class Counsel. The amount of damages for the Class will be
at least $5,580,000 and may be higher. The Claims Administrator has estimated
that the cost of administration should not exceed $120,000. The parties have
agreed that attorneys' fees and costs should not exceed $1,800,000.


Class Members who do not opt out of the monetary provisions of the Settlement
will be bound by those provisions and will release their rights to independently
bring their own lawsuits for damages pertaining to the claims in this Action
against Wet Seal. As a result, any Class Member who does not opt out will be
barred from seeking damages from (i) Wet Seal, (ii) its former and present
parents, subsidiaries, and affiliates, and (iii) the current and former
officers, directors, employees, partners, shareholders, agents, insurers,
predecessors, successors, assigns, and legal representatives of all entities and
individuals listed in (i) and (ii) for any of the claims released by this
Settlement. The claims you will release are any and all claims that are asserted
in or could have been asserted in Plaintiffs' First Amended Complaint, to the
fullest extent permitted by law, during the period from May 8, 2008 through
[DATE], 2013, including those related to: (i) allegations of discrimination and
harassment against African-American and Black store management employees based
on race and/or color with respect to compensation, selection, promotion, job
assignments, demotion, discipline, actual and constructive termination, and
other terms and conditions of employment; and/or (ii) allegations of retaliation
against African-American and Black store management employees for opposition to
discrimination or harassment based on race or color. The Released Claims include
claims for damages and equitable relief of every nature, including but not
limited to back pay, front pay, reinstatement, instatement, benefits, emotional
distress, and other compensatory damages, damage to reputation, liquidated
damages, penalties, interest, and punitive damages. The Released Claims may have
arisen under 42 U.S.C. § 1981, Title VII of the Civil Rights Act of 1964 (42
U.S.C. § 2000e et seq.), and all other federal, state and local laws.
If the Settlement is finally approved by the Court, the releases described above
will apply to all claims for racial discrimination arising from or attributable
to any conduct of Wet Seal and other released parties listed above, whether
known or unknown, and any and all rights granted to Class Members under Section
1542 of the California Civil Code or any analogous state or federal law or
regulations, will be waived, if applicable. In addition, Class Members who do
not opt out will release their damages claims against Wet Seal up until the date
of the Settlement.


6.
How much will my payment be?



All Class Members may file a claim for a monetary award. The Claims
Administrator will review and verify the information that you provide, and will
determine whether you are eligible for a monetary award and how much you will
receive. You are not responsible for calculating the



--------------------------------------------------------------------------------




amount you may be entitled to receive under the Settlement. This calculation
will be made as part of the implementation of the Settlement.


Monetary awards for eligible claimants will be paid from three funds: (1) a
$1,000,000 Pay Fund for settlement of pay claims, (2) a $1,000,000 Promotion
Fund for settlement of promotion claims (including claims of discriminatory job
assignments), and (3) a $3,580,000 Termination/Demotion/Retaliation/Hostile Work
Environment/Emotional Distress Fund for settlement of claims of discriminatory
termination, demotion, or discipline (resulting in loss of pay) based upon race
or color; harassment or hostile work environment based upon race or color;
retaliation for complaining of race or color discrimination or
harassment/hostile work environment; and emotional distress and damage to
reputation resulting from the foregoing.


Up to $1.25 million from the Promotion and Pay Funds will be allocated among all
eligible Class Members based on the amount of time each Class Member worked in
each Covered Position (Store Assistant Manager, Co-Manager, and Acting Store
Manager/Store Manager) during the class period.  Up to $500,000 from the
Terminations/Other Fund will be allocated among all Class Members who were
involuntarily terminated from Covered Positions during the class period. 


The remaining amount, of up to $3.83 million, will be distributed from all three
Funds according to the criteria described in the Claim Form and with further
information and documentary support from Class Members. In allocating these
remaining funds, the Claims Administrator will specifically consider the
following:


(1)
Pay Fund: (i) length of service as a retail manager at Wet Seal; (ii) the Class
Member's communications with Class Counsel prior to May 8, 2013 concerning
claims of discrimination based on race or color in compensation; and (iii) the
Class Member's complaints or claims of discrimination based on race or color in
compensation submitted to the EEOC or state agencies prior to May 8, 2013.



(2)
Promotion Fund: (i) length of service with Wet Seal up to a maximum of ten
years; (ii) length of service as a manager in each Covered Position at Wet Seal;
(iii) length of service as a manager at other employers up to a maximum of five
years; (iv) evidence of expressions of interest in promotion made to a
supervisor regarding Co-Manager, Acting Store Manager, Store Manager, or
District Director positions; (v) communications with Class Counsel prior to May
8, 2013 concerning claims of discrimination against the Class Member based on
race or color in promotions or job assignment; (vi) complaints or claims of
discrimination against the Class Member based on race or color in job
assignments in the Covered Positions, or promotion to Co-Manager, Acting Store
Manager, Store Manager, or District Director submitted to the EEOC or state
agencies prior to May 8, 2013; and (vii) the facts and documentary evidence
submitted to demonstrate discrimination against the Class Member based on race
or color with respect to job assignment in the Covered Positions or promotion to
Co-Manager, Acting Store Manager, Store Manager or District Director.



(3)
Terminations/Other Fund: (i) length of service with Wet Seal; (ii) length of
service as a manager at Wet Seal; (iii) facts and documentary evidence that the




--------------------------------------------------------------------------------




Class Member was subject to discrimination based on race or color in
termination, demotion, or discipline (resulting in loss of pay), or was subject
to harassment/hostile work environment based on race or color; (iv) facts and
documentary evidence that the Class Member was subject to retaliation for
opposing discrimination based on race or color; (v) communications by the Class
Member with Class Counsel prior to May 8, 2013 concerning claims of
discrimination based on race or color in termination, demotion, or discipline
resulting in loss of pay, harassment/hostile work environment based on race or
color, or retaliation for opposing discrimination based on race or color;
(v) complaints or claims that the Class Member submitted to the EEOC or state
agencies prior to May 8, 2013 that he or she was subject to discrimination based
on race or color in termination, demotion, or discipline (resulting in loss of
pay), harassment or hostile work environment based on race or color, or
retaliation for opposing discrimination based on race or color; (vi) Class
Member's knowledge that he or she was targeted for termination, demotion or
discipline (resulting in loss of pay) because of race or color; (vii) emotional
distress; (viii) damage to the Class Member's reputation because the Class
Member made complaints of discrimination, harassment, termination, or hostile
work environment based on race or color, or was retaliated against for opposing
discrimination based on race or color; (ix) a period of unemployment during
which the Class Member was making reasonable efforts to find other employment
and the length of that period; and (x) a finding by the EEOC or state agency
that a violation of Title VII or state antidiscrimination law occurred with
respect to the Class Member.


The Court has approved the following process for the Claims Administrator to
determine who is eligible to receive a monetary award. In order to be eligible
to receive money from the Settlement, each Claimant must satisfy all of the
prerequisites set forth in the attached claim form. In summary, these are as
follows:


1)
Sign and submit a claim form verifying that you are African American and/or
Black and have worked at a Wet Seal or Arden B. store as a store management
employee at some point between May 8, 2008 and [DATE], 2013;

2)
Return a completed claim form no later than October 8, 2013; and

3)
Cooperate with the efforts of the Administrator to process and verify the claim.



If the Court approves the Settlement, the Claims Administrator-not the Court and
not the Parties or Class Counsel-has the final authority to determine eligible
claims and the amounts, in accordance with the terms of the Settlement that the
parties have proposed to the Court for approval. The Claims Administrator may
require additional documentation in support of your claim.


Monetary awards obtained from this Lawsuit are subject to taxation and may
impact eligibility for various government benefits, such as Supplemental
Security Income, and/or other government-sponsored benefits. You may also be
required to report your receipt of settlement funds to government agencies. If
you receive government benefits you are strongly advised to consult an
independent tax advisor or your local legal aid office, in order to obtain
advice.





--------------------------------------------------------------------------------




If you have questions regarding the Settlement, please contact Class Counsel at
the number listed above.


7.
How can I get a payment?



A Class Member who wishes to recover must complete and timely submit a signed
claim form to the Claims Administrator at the address provided on the claim
form. TO BE VALID, A
CLAIM FORM MUST BE POSTMARKED NO LATER THAN October 8, 2013. The claim form and
instructions are enclosed with this Notice. All Claims will be subject to review
by the Claims Administrator.


8.
When would I get my payment?



It is not possible to say precisely when payment will be made, because it
depends on when the Court approves the Settlement and that approval becoming
final and no longer subject to any appeals to any court. Once that happens,
payment will be made to eligible Claimants as soon as possible after final
approval has been obtained for the Settlement. If final approval is appealed,
resolution of that appeal may take several years.


9.
What happens if the Settlement is terminated?



The Settlement may be terminated on several grounds, including if the Court does
not approve the Settlement or if the Settlement does not become final. Should
the Settlement be terminated, the Action will proceed as if the Settlement had
not been entered into.




10.
Can I get out of the monetary provisions of the Settlement?



You may exclude yourself, or “opt out,” of the monetary provisions of the
Settlement. To do so, you must file a written “opt out” statement with the
Claims Administrator using the address:


Cogdell v. Wet Seal Claims Administrator
P.O. Box [#]
Tallahassee, FL 32302-[#]


Your “opt out” statement must be POSTMARKED AND MAILED to the Claims
Administrator on or before August 25, 2013.


If you opt out of the monetary provisions of the Settlement: (1) you will have
no right to file a claim or receive any monetary award under this Settlement;
(2) you will not be bound by the monetary settlement in this Action; and (3)
your right to bring a separate lawsuit against Wet Seal for damages or
individual injunctive relief will not be affected. However, if you opt out of
the monetary relief in this Action and bring a separate lawsuit or other legal
proceeding, you may lose your case and receive nothing, your claims may be
time-barred, it may take several years to obtain any money, or you may obtain
less money than you will receive under this Settlement.


To opt out of the monetary provisions of the Settlement, you must submit your
full name, address and a signed and dated copy of the following opt-out
statement:





--------------------------------------------------------------------------------




I understand that I am requesting to be excluded from the class monetary
settlement and that I shall receive no money from the Settlement Fund created
under the Settlement Agreement entered into by Wet Seal. I understand that if I
am excluded from the class monetary settlement, I may bring a separate legal
action seeking damages, but may receive nothing or less than what I would have
received if I had filed a Claim under the class monetary settlement procedure in
this Action. I also understand that I may not seek exclusion from the class for
injunctive relief and that I am bound by the injunctive provisions of the
Settlement Agreement entered into by Wet Seal.


If you file a request to “opt out” of the monetary award provisions of the
Settlement, you may later withdraw that request. To do so, you must submit a
Rescission to the Claims Administrator at the address above no later than
October 8, 2013, and must file the claim form provided with this Notice. The
Statement of Rescission must be signed and dated and at a minimum contain the
following language:


I previously submitted an Exclusion Statement seeking exclusion from the class
monetary settlement. I have reconsidered and wish to withdraw my Exclusion
Statement. I understand that by rescinding my Exclusion Statement, I may be
eligible to receive an award from the Settlement Fund and may not bring a
separate legal action against Wet Seal seeking damages.


Please remember that if you submit a Rescission, you must complete the claim
form provided with this Notice in order to obtain money under the Settlement.


IV.
THE LAWYERS REPRESENTING YOU



11.
Do I have a lawyer in the case?



The Court has appointed the law firms of Lewis, Feinberg, Lee, Renaker &
Jackson, P.C., NAACP Legal Defense and Educational Fund, Inc., and Gallagher,
Schoenfeld, Surkin, Chupein, & DeMis, P.C. as Class Counsel for the Class in the
Action. You will not be charged any fees by these lawyers. The Court will
determine whether and how much an award of attorneys' fees and costs will be
paid to Class Counsel. If you want to be represented by your own lawyer, you may
hire one at your own expense.


12.
How will the lawyers be paid?



Class Counsel will file or have filed a motion for an award of attorneys' fees
and costs. This motion will be available for your review on Class Counsel's
website: www.lewisfeinberg.com or the case website at:
http://wetsealdiscrimination.com, and will be considered at the Final Approval
Hearing. You can object to the award in a written objection. As previously
described, Class Counsel's fees and costs will not exceed $1,800,000. If the
Court awards less than this amount to Class Counsel, the remainder will be
distributed to eligible



--------------------------------------------------------------------------------




Claimants. The Court will examine the application of Class Counsel and determine
the amount to award.


V.
OBJECTING TO THE SETTLEMENT



13.
How do I tell the Court that I don't like the Settlement?



If you are a Class Member, you can object to the Settlement if you do not like
any part of it. You can give reasons why you think the Court should not approve
it. To object, you must send a letter or other written statement saying that you
object to the Settlement in Cogdell, et al. v. The Wet Seal, Inc., et al., No.
SACV 12-01138 AG. Be sure to include your name, address, telephone number,
signature, and a full explanation of all reasons you object to the Settlement.
Copies of your written objection must be sent to Class Counsel and Wet Seal's
Counsel at the following addresses, in an envelope labeled on its face “Cogdell
v. The Wet Seal, Inc. Objection,” and must be postmarked no later than August
25, 2013.


Class Counsel:


Bill Lann Lee
Lewis, Feinberg, Lee,    Renaker, & Jackson, P.C.     
476 9th Street
Oakland, CA 94607


Defendants' Counsel:


Nancy Abell
Paul Hastings LLP
515 South Flower Street, 25th Floor
Los Angeles, CA 90071


You must also send your objection to the Clerk of the United States District
Court for the Central District of California, 411 West Fourth Street, Room 1053,
Santa Ana, CA 92701-4516.


VI.
THE COURT'S FINAL APPROVAL HEARING



14.
When and where will the Court decide whether to approve the Settlement?



The Court will hold the Final Approval Hearing at 10:00 AM on November 18, 2013,
at the United States District Court for the Central District of California, 411
West Fourth Street, Room 1053, Santa Ana, CA 92701-4516 in Courtroom 10D, or in
the courtroom then occupied by Judge Guilford. At the hearing, the Judge will
consider whether the Settlement is fair, adequate, and reasonable. If there are
objections, the Judge will consider them. After the Final Approval Hearing, the
Judge will decide whether to approve the Settlement. The Judge will also rule on
the motions for attorneys' fees and costs. We do not know how long after the
Final Approval Hearing the Court will issue its decisions.


15.
Do I have to come to the hearing?



No. Class Counsel will answer any questions Judge Guilford may have. But you are
welcome to come at your own expense. If you send an objection, you do not have
to come to Court to talk about it. As long as you mail your written objection on
time, the Judge can consider



--------------------------------------------------------------------------------




it when deciding whether to approve the Settlement as fair, adequate, and
reasonable. You also may have your own lawyer, retained at your expense, attend
the Final Approval Hearing.




16.
May I speak at the hearing?



If you are a Class Member, you may ask the Court for permission to speak at the
Final Approval Hearing when you send in your objection, by including the words
“Notice of Intention to Appear” on your objection. Be sure to include your name,
address, telephone number, and your signature. Your Notice of Intention to
Appear must be sent to Class Counsel and Wet Seal's Counsel and filed with the
Clerk of the Court at the addresses listed in Section V, postmarked no later
than August 25, 2013.


VII.
IF YOU DO NOTHING



17.
What happens if I do nothing at all?



The Settlement, if finally approved by the Court, will bind Wet Seal and all
Class Members with respect to injunctive relief. You will not recover monetary
damages if you do not submit a claim form, and you will waive your right to
bring an independent lawsuit on the claims related to this Action.


VIII.
GETTING MORE INFORMATION



18.
Are there more details about the Settlement?



This Notice summarizes the Settlement. The complete Settlement is set forth in
the written Settlement Agreement. You may obtain a copy of the Settlement
Agreement by contacting Class Counsel. Copies of the Settlement Agreement, as
well as Class Counsel's motion for attorneys' fees and costs, the motion seeking
preliminary approval of the Settlement, and the Preliminary Approval Order, may
be obtained online at www.lewisfeinberg.com or http://wetsealdiscrimination.com.
The Settlement Agreement also was filed with the Clerk of the United States
District Court for the Central District of California and may be reviewed at the
Clerk's office.


19.
How do I get more information?



You can contact Class Counsel at (866) 276-5221. You also may visit
www.lewisfeinberg.com or http://wetsealdiscrimination.com for more information
regarding the Settlement.













--------------------------------------------------------------------------------






Claim # [UNIQUE]


EXHIBIT 2


Cogdell v. The Wet Seal, Inc.


CLAIM FORM
This Claim Form has four parts: Parts A, B, C, and D.  These parts are explained
below.


All Class Members will receive a payment if they fill out Parts A and D of this
Form below, Questions 1-12 and the Certification on the last page.  The Baseline
Pay Awards and Baseline Promotion Awards are based on the number of weeks worked
by a Class Member in each Covered Position from May 8, 2008 to [DATE], 2013.  In
addition, Class Members who were involuntarily terminated while working in a
Covered Position at any point from May 8, 2008 to [DATE], 2013 will receive a
Baseline Termination Award.


Class Members can receive additional amounts of money if they are eligible under
Parts B and C of this Form, Questions 13-84 below.  In order to be considered
for these additional amounts of money, a Class Member must fill out Parts B and
C and provide additional information about his or her claims.
INSTRUCTIONS
IMPORTANT: Your Claim Form MUST be returned to the Claims Administrator
POSTMARKED by October 8, 2013. Please use the enclosed self-addressed envelope
to return your completed Claim Form. All Class Members whose Wet Seal employment
is confirmed and who submit this Claim Form will receive a monetary award.


INSTRUCTIONS
A.
It is important to read and follow these instructions carefully. Failure to
follow these instructions may result in your losing benefits to which you might
otherwise be entitled.

B.
You are eligible to file a claim in this case if 1) you are African American
and/or Black; 2) you worked as a Store Assistant Manager, Co-Manager, Acting
Store Manager, and/or Store Manager (these positions are collectively referred
to as “Covered Positions” in this Claim Form) in a Wet Seal or Arden B. Store at
any time from May 8, 2008 to [DATE], 2013; and 3) you have not previously signed
a general release of claims against Wet Seal that releases claims of race
discrimination. Please note that an arbitration agreement is not a general
release of claims against Wet Seal.

C.
Aside from Part B, you should only answer the questions on this Claim Form about
events 1) that occurred between May 8, 2008 and [DATE], 2013; and 2) that
occurred while you were working as a Store Assistant Manager, Co-Manager, Acting
Store Manager, and/or Store Manager (i.e., in a Covered Position) in a Wet Seal
or Arden B. Store

D.
You may use additional paper to answer these questions, if necessary. If you do
so, write your name and Social Security number on each additional page.

E.
Any documents you provide to the Claims Administrator will not be returned to
you. Please make copies of anything you send to the Claims Administrator.




--------------------------------------------------------------------------------




F.
You must sign and date the Claim Form on page 14. If you are under 18 years of
age, your parent or legal guardian must also sign your Claim Form. If you cannot
sign your name due to a disability or incapacity, the Claim Form may be signed
by your designated representative. If a Class Member has died, the executor of
the estate or authorized representative may complete and sign the Claim Form.

G.
By signing your Claim Form at the end of Part D, you are declaring under penalty
of perjury that the information on the Claim Form and any attachments is true
and correct, and that you are African American and/or Black. You can be subject
to criminal penalties for submitting any false information on your Claim Form.

H.
Only claims submitted on an original, non-photocopied Claim Form will be
accepted. If your Claim Form is damaged, you may contact the Claims
Administrator for a new form.

I.
If you do not return this Claim Form postmarked by October 8, 2013, your claim
will be rejected and you will lose all rights to receive any money from this
settlement. You must mail the Claim Form to:

Cogdell v. The Wet Seal, Inc. Claims Administrator
P.O. Box [#]
Tallahassee, FL 32302-[#]

J.
To ensure that you have a record of your claim and date of mailing, we suggest
that you keep a copy of your signed Claim Form and mail the original Claim Form
by certified mail, and keep a copy of the receipt. (Certified mail is suggested,
but not required.)

K.
The Claims Administrator is responsible for determining whether your Claim Form
is complete. You may be asked to provide additional information to support your
claim. If the Claims Administrator asks for additional information, you will
also be told how to send your response. If you fail to respond to the request
for additional information within the specified time period, your claim may be
denied.

L.
It is your responsibility to keep the Claims Administrator advised of any change
in your address. If you do not keep the Claims Administrator advised of your
current address, you might not get money to which you may be entitled. Any
change of address should be reported in writing along with your complete name,
signature, Social Security number, and former address to the Claims
Administrator at the address above.

M.
For more information about the claims process that the Claims Administrator will
use to distribute money from the three funds, please refer to the Claims
Administrator's website at [WEBSITE], or call the Claims Administrator at [#].

N.
If you want additional information about the settlement, or have questions about
these instructions, or about how to complete the Claim Form, please call the
Claims Administrator at the number above. Do not call the Court or the Clerk of
the Court.



                        





























--------------------------------------------------------------------------------






Claim # [UNIQUE]


Part A-Personal Information


In order to be eligible for a monetary award, you must complete all of Part A
(Questions 1-12), and sign and date the Claim Form in Part D. All other parts of
this Claim Form are optional.
1.
________________________________________

Name (First, Middle, Last)
2.
_____________________________________________________________

Street Address                    Apartment Number
3.
_____________________________________________________________

City
State     Zip Code

4.
__________________________________

Social Security Number (required)
5.
_____________________________________________________________

E-mail Address
6.
__________________________________    ________________________

Cell Phone Number                Best Time to Call
7.
__________________________________    ________________________

Work Phone Number                Best Time to Call
8.
__________________________________    ________________________

Home Phone Number                Best Time to Call
9.
_____________________________________________________________

Phone Number of Relative or Other Contact    (Optional)
10.
__________________________________

Date of Birth
11.
Please list any other name, such as a maiden or married name, that you used
while employed at Wet Seal and the dates when you used each name:

_________________________________________    ________________________
Name                                Date Range
_________________________________________    ________________________
Name                                Date Range
12.
How do you identify your race, color, and/or ethnicity? Please check all that
apply:

______    Black and/or African-American
______    Two or more races, one of which is Black and/or African-American











--------------------------------------------------------------------------------




Part B-Employment History


EMPLOYMENT AT WET SEAL
 
13.
According to Wet Seal's records, you have held the following positions at Wet
Seal since 2007. If you believe that any information is missing or incorrect,
please correct it in the relevant box(es) below. For any corrections you submit
to the dates below, please provide documentary proof that you held the position
you claim during the dates you claim.

 
Start Date
End Date
Wet Seal Store Location
Job Title
 
 
 
Job Title (2)
 
 
 
Job Title (3)
 
 
 
Job Title (4)
 
 
 
Job Title (5)
 
 
 





Please note, you are only eligible to receive a monetary award based on
discrimination 1) that occurred between May 8, 2008 and [DATE], 2013; and 2)
that occurred while you were working in a Covered Position in a Wet Seal or
Arden B. Store. Your complete employment history at Wet Seal since 2007,
regardless of the position in which you worked, is printed above for your
reference.
14.
If you worked in a store management position (Store Assistant Manager,
Co-Manager, Acting Store Manager, or Store Manager) at Wet Seal before 2007,
please list the management positions you held and the dates that you held them
to the best of your recollection:

_______________________________________________________________________
OTHER MANAGEMENT EXPERIENCE
15.
Did you work in a management position for a different employer before you worked
at Wet Seal?

___ Yes ___ No     If your answer is “No,” continue to Part C.
16.
For the management position you held most recently before you worked at Wet
Seal, please list the name of your employer:

________________________________________________________________________


17.
What was your job title?

________________________________________________________________________
18.
Please list the city and state where you worked:

________________________________________________________________________
19.
Please list the approximate dates of employment at that employer, to the best of
your recollection:

________________________________________________________________________



--------------------------------------------------------------------------------




20.
If you had additional management positions in the five years before you started
working at Wet Seal, please answer Questions 16-19 for each position on separate
sheets of paper.



Part C-Claims


All eligible Class Members will receive a Baseline Pay Award and a Baseline
Promotion Award based on the number of weeks worked for Wet Seal or Arden B.
between May 8, 2008 and [DATE], 2013 in a Covered Position. In addition, Class
Members who were involuntarily terminated while working in a Covered Position
during this time frame will be eligible to receive a Baseline Termination Award.
It is not necessary to answer the questions below to receive these awards; you
only have to complete Parts A and D.
If any of the questions below are applicable to you, please complete them as
instructed. You might be eligible for an additional award based on some or all
of your answers below. In addition, if you have evidence, such as emails or
other documents, that support any of your claims below, please include copies of
that evidence with your Claim Form. At the top of the document, please indicate
your name, Social Security number, and the question number for which you are
submitting the document.
ADDITIONAL PROMOTION CLAIMS
Interest in Promotion
21.
When you worked in a Covered Position, did you express interest to a supervisor
in promotion to a Co-Manager, Acting Store Manager, Store Manager, District
Director in Training, or District Director at any time from May 8, 2008 to
[DATE], 2013, and not get that promotion?

_____Yes    ____No        If your answer is “No,” please go to Question 26.
If your answer is “Yes,” please complete Questions 22-25 below. If you expressed
interest in promotion on multiple occasions, please answer Questions 22-25 for
each occasion on a separate page.
22.
Please list the Wet Seal store where you worked at the time you expressed
interest in promotion. Please be as specific as possible, and list the store
number if you know it.

________________________________________________________________________
23.
Please list the name and title of the supervisor(s) to whom you expressed your
interest in promotion.

________________________________________________________________________
24.
Please list the approximate date when you expressed interest in promotion, to
the best of your recollection

________________________________________________________________________
25.
Please provide a brief description of what happened when you expressed interest
in a promotion. Attach a separate page if necessary.

________________________________________________________________________





--------------------------------------------------------------------------------




Discriminatory Denial of Promotion
26.
Do you believe that Wet Seal discriminatorily denied you a promotion to
Co-Manager, Acting Store Manager, Store Manager, District Director in Training,
or District Director because of your race or color when you worked in a Covered
Position at any point from May 8, 2008 to [DATE], 2013?

___ Yes ___ No        If your answer is “No,” please go to Question 33.
If your answer is “Yes,” please answer Questions 27-31 below. If you believe
that Wet Seal discriminatorily denied you a promotion on multiple occasions,
please answer Questions 27-31 for each occasion on a separate page.
27.
Please list the Wet Seal store where you worked at the time you were
discriminatorily denied a promotion. Please be as specific as possible, and list
the store number if you know it.

________________________________________________________________________
28.
Please list the title and location of the position you sought.

________________________________________________________________________
29.
Please list the approximate date that you were denied the promotion, to the best
of your recollection.

________________________________________________________________________
30.
Please state the name and race, if you know, of the person who received the
promotion you sought.

________________________________________________________________________
31.
Please briefly describe why you think you were equally or more qualified than
the person who got the promotion you sought. Attach a separate page if
necessary.

________________________________________________________________________
Discrimination in Job Assignments
32.
Do you believe that Wet Seal discriminated against you in job assignments (such
as assigning you to a store location that was less desirable to you or
unfavorable job tasks), because of your race or color when you worked in a store
management Position at any time from May 8, 2008 to [DATE], 2013?

____Yes ___ No        If your answer is “No,” please go to Question 34.
If your answer is “Yes,” please answer Question 33 below. If you believe that
you were subjected to discrimination with respect to job assignments on multiple
occasions, please answer Question 33 for each occasion on a separate page.
33.
Please briefly describe the basis for your belief that Wet Seal discriminated
against you with respect to job assignments. Attach a separate page if
necessary.

________________________________________________________________________







--------------------------------------------------------------------------------




TERMINATION AND OTHER CLAIMS
Termination/Discipline
34.
Were you involuntarily terminated from a store management Position at Wet Seal
at any time from May 8, 2008 to [DATE], 2013?

___ Yes    ___ No        
35.
Do you believe that Wet Seal terminated you, demoted you, subjected you to
discipline resulting in loss of pay, or made your working conditions so
unbearable that you were forced to quit, because of your race or color when you
worked in a store management Position at any time from May 8, 2008 to [DATE],
2013.

___ Yes    ___ No        If your answer is “No,” please go to Question 53.
If your answer was “Yes,” please answer Questions 36-52 below. If you were
subjected to the adverse actions below on multiple occasions between May 8, 2008
and [DATE], 2013, please answer Questions 36-52 on separate sheets for each
occasion.
36.
Please state the Wet Seal store where you worked at the time you were
terminated, demoted, or subjected to discipline resulting in loss of pay. Please
be as specific as possible, and list the store number if you know it.

________________________________________________________________________
37.
What adverse action(s) were you subjected to? Please check all that apply:

______
Termination (including making working conditions so unbearable that you were
forced to quit)

______    Demotion
______    Discipline resulting in loss of pay
______    Other (please explain) ________________________________
38.
Please list the approximate date, to the best of your recollection, that you
were terminated, demoted, or subjected to discipline resulting in loss of pay.

__________________________________________________________________
39.
Please briefly describe what happened.

__________________________________________________________________


40.
Did Wet Seal terminate you, demote you, or subject you to discipline resulting
in a loss of pay for a policy violation?

___ Yes    ___ No        If your answer is “No,” continue to Question 47.
41.
If your answer to Question 40 is “Yes,” please state the policy.

__________________________________________________________________
42.
Do you believe that you violated the policy?

__________________________________________________________________



--------------------------------------------------------------------------------




43.
If your answer to Question 40 is “Yes,” do you believe that other employees who
are not African American or Black were not terminated, demoted, or disciplined
(resulting in loss of pay) for violating the same policy?

___ Yes    ___ No        If your answer is “No,” continue to Question 45.
44.
Please explain in detail the basis for your belief, for example, the names of
employees who were not terminated, demoted, or disciplined for violating the
same policy, and the name(s) of any Wet Seal personnel whom you believe enforced
the policy unfairly.

________________________________________________________________________
45.
Do you believe that Wet Seal targeted you for termination, demotion, or
discipline resulting in loss of pay?

___ Yes    ___ No        If your answer is “No,” continue to Question 47.
46.
If your answer to Question 45 is “Yes,” please describe the basis for your
belief (and attach copies of any documents in support):

________________________________________________________________________
47.
If Wet Seal terminated your employment or made your working conditions so
unbearable that you quit, did you have a period of unemployment or reduced
income immediately after your employment with Wet Seal ended?

___ Yes    ___ No        If your answer is “No,” continue to Question 53.
48.
If your answer to Question 47 is “Yes,” how long were you unemployed following
the termination of your employment with Wet Seal?

________________________________________________________________________
49.
Following your termination, were you actively looking for work during the period
you were unemployed?

___ Yes    ___ No        
50.
If you got a job after your termination, did you earn more or less than you
earned at Wet Seal? Please check one:

___ More    ___ Less
51.
If you earned less at your next job than you had been making at Wet Seal, how
much less per hour were you making in your next job? Provide the name of your
next employer and your next supervisor.

________________________________________________________________________
52.
Please provide any additional facts to support your claim of discrimination in
termination, demotion and discipline resulting in loss of pay (use additional
sheets if necessary).

________________________________________________________________________







--------------------------------------------------------------------------------




Harassment/Hostile Work Environment
53.
Do you believe that Wet Seal subjected you to harassment and/or a hostile work
environment (for example, offensive comments or conduct) because of your race or
color when you worked in a Covered Position at any point from May 8, 2008 to
[DATE], 2013.

___ Yes    ___ No        If your answer is “No,” please go to Question 59.
If your answer is “Yes,” complete Questions 54-58 below. If you were subjected
to harassment and/or a hostile work environment based on race or color during
multiple time periods during the Covered Time Frame, please answer Questions
54-58 on separate sheets for each time period.
54.
Please list the Wet Seal store(s) where you worked at the time you were
subjected to harassment or a hostile work environment. Please be as specific as
possible, and list the store number if you know it.
________________________________________________________________________

55.
Please describe the harassment and/or the actions that you believe created a
hostile work environment for you.

________________________________________________________________________
56.
Please provide the dates of such actions, to the best of your recollection.

________________________________________________________________________
57.
Please list the names and titles of Wet Seal personnel who harassed you and/or
whom you believe created the hostile work environment.

________________________________________________________________________
58.
Please briefly describe what happened. Attach additional pages if needed.

________________________________________________________________________
________________________________________________________________________
Retaliation
59.
Did you complain about discrimination, harassment or hostile work environment
when you worked in a store management Position at any point from May 8, 2008 to
[DATE], 2013?

___ Yes    ___ No        If you answered “No,” please go to Question 72.
If your answer is “Yes,” complete Questions 60-71 below. If you were subjected
to retaliation on multiple occasions during the Covered Time Frame, please
answer Questions 60-71 for each occasion on separate sheets.
60.
How did you complain about discrimination, harassment or hostile work
environment based on race or color at Wet Seal? Please check all that apply:

Complained orally (in person or by phone) to an employee with the same job title
as you

    Complained in writing to an employee with the same job title as you



--------------------------------------------------------------------------------




Complained orally (in person or by phone) to someone at Wet Seal with a higher
job title than you (a Store Management Employee with a higher title, District
Director, Regional Director, or Loss Prevention personnel)

    Complained orally (in person or by phone) to Human Resources personnel
Complained in writing to someone at Wet Seal with a higher job title than you (a
Store Management Employee with a higher title, District Director, Regional
Director, or Loss Prevention personnel)

______    Filed a charge of discrimination, harassment or hostile work
environment             with the EEOC or state agency
______    Other (please explain): __________________________________
61.
When did you make a complaint or complaints?

________________________________________________________________________


62.
Did you ever participate in an investigation about discrimination, harassment or
hostile work environment while you were employed at Wet Seal?

___ Yes    ___ No        If your answer is “No,” continue to Question 64.
63.
If the answer to Question 62 is “Yes,” please describe, to the best of your
recollection, the investigation, when it occurred, and what your participation
involved:

________________________________________________________________________
64.
After you complained or participated in an investigation about discrimination,
harassment or hostile work environment, did Wet Seal take any adverse employment
actions against you, such as demotion or termination?

___ Yes    ___ No        If your answer is “No,” go to Question 72.
65.
What types of adverse employment action did Wet Seal take against you? Please
check all that apply.

______
Discipline - including a Corrective Action Notice indicating Verbal
Counsel/Warning, Written Warning, or Final Warning

______    Demotion
______    Reduction of hours/shifts
______    Decreasing your pay rate
______    Termination
66.
Please list the Wet Seal store(s) where you worked at the time you were
subjected to the adverse action. Please be as specific as possible, and list the
store number if you know it.

________________________________________________________________________
67.
Please list the approximate date(s) of the adverse action, to the best of your
recollection.

________________________________________________________________________



--------------------------------------------------------------------------------




68.
Please list the name(s) and title(s) of Wet Seal personnel whom you believe were
responsible for the adverse action.

________________________________________________________________________
69.
Please briefly describe what happened. Attach additional pages if needed.

________________________________________________________________________
70.
Do you have any evidence that Wet Seal retaliated against you?

___ Yes    ___ No        If your answer is “No,” continue to Question 72.
71.
If you answer to Question 76 is “Yes,” please describe such evidence (and attach
copies of any documents in support):

________________________________________________________________________
Emotional Distress or Physical Effects of Discriminatory Conduct
72.
Do you have or have you had any emotional, psychological, or physical effects or
symptoms that you believe were a result of any of the discriminatory, harassing
or retaliatory conduct that you listed in response to the Questions above?

___ Yes    ___ No     If your answer is “No,” please go to Question 74.
If your answer is “Yes,” complete Question 73 and its sub-parts.
73.
Please provide the following information regarding: emotional reaction,
psychological effects, and/or physical effects that you believe resulted from
any of the actions or conduct you listed in response to the Questions above.

i.
Describe what effects or symptoms you had or have:

____________________________________________________________
____________________________________________________________
____________________________________________________________
____________________________________________________________
ii.
Describe the discriminatory, harassing or retaliatory conduct that you believed
caused the effects or symptoms that you have described.

____________________________________________________________
____________________________________________________________
____________________________________________________________
iii.
If you discussed any of the effects or symptoms listed above with any person
(including family member, friend, co-worker, doctor, psychologist, or other
person), please state the name and relationship to you, of each person with whom
you discussed these symptoms or effects:




--------------------------------------------------------------------------------




Name
Relationship
 
 
 
 
 
 

Damage to Reputation
74.
Have you experienced damage to your reputation that you believe was a result of
your complaints of discrimination, harassment, or hostile work environment based
on race or color, or retaliation for opposing such conduct based on race or
color?

___ Yes    ___ No     If your answer is “No,” please go to Question 77.
If your answer is “Yes,” complete Questions 75-76 below.
75.
Please describe the damage to your reputation that you have experienced. Please
be as specific as possible.

________________________________________________________________________
76.
When did you experience damage to your reputation?

________________________________________________________________________
EEOC AND AGENCY COMPLAINTS AGAINST WET SEAL
77.
Did you ever file a complaint or charge with the Equal Employment Opportunity
Commission (EEOC) or a state fair employment agency before May 8, 2013 regarding
claims of discrimination, harassment, or hostile work environment based on race
or color, or retaliation based on opposing such conduct based on race or color
at Wet Seal?

___ Yes    ___ No     If you answered “No,” please go to Question 81.
If the answer is “Yes,” complete Questions 78-80 below.
78.
Please state the date of the complaint or charge, to the best of your
recollection, and the name of the agency where you filed the complaint or
charge. Please attach a copy if you have one.

________________________________________________________________________
79.
In your complaint or charge with the EEOC or state fair employment agency, did
you allege any of the following? Please check all that apply.

______
Discrimination based on race or color in promotion to Co-Manager, Store Manager,
District Director in Training, and District Director




--------------------------------------------------------------------------------




______    Discrimination based on race or color in pay
______
Discrimination based on race or color with regard to terminations, demotions,
and discipline

______
Retaliation based on opposition to Wet Seal's discrimination, harassment or
hostile work environment based on race or color

80.
Has the EEOC or a state fair employment agency issued a determination that Wet
Seal violated federal or state law with respect to your claims of
discrimination, harassment and/or hostile work environment based on race or
color or your claims of retaliation?

___ Yes
___ No        If the answer is yes, please attach a copy if you have one.

COMMUNICATIONS WITH CLASS COUNSEL
81.
Did you communicate with class counsel or anyone in their offices (listed in the
Class Notice you received with this Claim Form), or provide information through
the web site at http://wetsealdiscrimination.com before May 8, 2013 regarding
any claims of discrimination based on race or color with respect to pay,
promotions, terminations, demotions, and discipline (resulting in loss of pay);
harassment or hostile work environment based on race or color; or retaliation
for opposing such conduct based on race or color at Wet Seal?

___ Yes    ___ No         If the answer is “No,” please go to Part D.
If the answer is “Yes,” complete Questions 82-84 below.
82.
Please list the approximate date or dates, to the best of your recollection,
when you communicated with Class Counsel or their staff.

________________________________________________________________________
83.
With whom did you communicate? List any names of attorneys, law firms, or staff,
to the best of your recollection.

________________________________________________________________________
84.
Did you submit a website questionnaire through the website at
http://wetsealdiscrimination.com?

___ Yes    ___ No    





--------------------------------------------------------------------------------






Part D-CERTIFICATION
You must sign and date your Claim Form below in order for your claim to be
valid.
If you are under 18 years of age, your parent or legal guardian must also sign
your Claim Form. If you cannot sign your name due to a disability or incapacity,
the Claim Form may be signed by your designated representative. If a Class
Member has died, the executor of the estate or authorized representative may
complete and sign the Claim Form.


I, ________________________________, declare under penalty of perjury that the
print name
information and facts I have stated in this Claim Form are true and accurate to
the best of my personal knowledge. I understand that making a knowingly false
statement may subject me to prosecution for perjury.


Date: __________________________        _________________________________
Signature of Claimant


For representatives of minors or disabled claimants and executors of estates:
I, ______________________, declare under penalty of perjury that the
print name
information and facts I have stated in this Claim Form are true and accurate to
the best of my personal knowledge. I understand that making a knowingly false
statement may subject me to prosecution for perjury. I submit this claim in my
capacity as (check one) ___parent of a minor claimant, ____representative of a
disabled or deceased claimant or ___ executor of the estate of the deceased
claimant, and represent that I am authorized to do so.


Date: ______________________         _________________________________
Signature of Parent, Representative or
Executor


This Claim Form must be postmarked on or before October 8, 2013. Please use the
enclosed self-addressed envelope to return your completed Claim Form. A Claim
Form postmarked later than October 8, 2013 will not be accepted for any reason.
This Claim Form must be mailed to:
Cogdell v. Wet Seal Claims Administrator
P.O. Box [#]
Tallahassee, FL 32302-[#]






END OF CLAIM FORM



--------------------------------------------------------------------------------






EXHIBIT 3








[FOR THE LETTERHEAD OF THE WET SEAL, INC.]


IMPORTANT NOTIFICATION FROM JOHN D. GOODMAN
CHIEF EXECUTIVE OFFICER OF THE WET SEAL, INC.
to
African-American and/or Black persons who worked as a store management employee
(Assistant Manager, Co-Manager, Acting Store Manager, or Store Manager) in a Wet
Seal or Arden B. store at some time from May 8, 2008 to [DATE], 2013 (“Class
Members”)


Re:    Nicole Cogdell et al. v. The Wet Seal, Inc., et al., U.S. District Court,
Central of California Case No.12-CV-01138 AG (ANx)


With this Important Notification, you have received a Notice of Proposed
Settlement of Employment Discrimination Class Action, a Claim Form and other
documents advising you about a class action settlement and your right to claim
your share of the settlement monies if you are a Class Member. Please read all
of the documents carefully.


I want you to know that The Wet Seal, Inc. supports this settlement. If you are
a Class Member, I encourage you to fill out the Claim Form and return it to the
Claims Administrator before the postmark deadline, October 8, 2013, so that you
can participate in the settlement.


As indicated in the attached Notice of Class Action Settlement, the settlement
provides for a pool of up to $5,580,000 to pay claims to those Class Members who
properly submit Claim Forms by the October 8, 2013 deadline, assuming the Court
grants final approval of the settlement. The Claims Administrator will be
instructed to distribute all of this settlement pool to eligible Class Members
who make claims.


Wet Seal's managers will not be told who has or has not made a claim. Wet Seal
has a no-retaliation policy. You will not be retaliated against for submitting a
Claim Form. Wet Seal will pay out the same total amount of money whether or not
you submit your claim. If you are a Class Member, we encourage you to timely
submit your Claim Form.


Wet Seal values a diverse work force and I believe that a dynamic and
representative employee base allows us to best serve all of our customers. Wet
Seal is committed to nondiscriminatory employment practices that create a
welcome environment in which people of all backgrounds are respected.


Very truly yours,


John D. Goodman
Chief Executive Officer



